Exhibit 10.1
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
SETTLEMENT AGREEMENT
among,
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.,
and
FERROCARRIL MEXICANO, S.A. DE C.V.,
FERROSUR, S.A. DE C.V.,
MINERA MÉXICO, S.A. DE C.V.,
INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V.,
INFRAESTRUCTURA Y TRANSPORTES MÉXICO, S.A. DE C.V
LÍNEAS FERROVIARIAS DE MÉXICO, S.A. DE C.V.,
GRUPO FERROVIARIO MEXICANO, S.A. DE C.V., and
GRUPO MÉXICO, S.A.B. DE C.V.

February 9, 2010

 



--------------------------------------------------------------------------------



 



Table of Contents
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

         
Representations
    1  
 
       
Clause One. Definitions and Rules of Interpretation.
    7  
1.1 Definitions
    7  
1.2 Rules of Interpretation.
    14  
1.3 Interpretation of KP References and GPS Measurements.
    15  
1.4 Exhibits.
    17  
1.5 Consents from the Ferromex Parties
    17  
 
       
Clause Two. Settlement.
    17  
2.1 Termination of the Private Procedures and Consideration for Kansas.
    17  
2.2 Authority of this Agreement.
    18  
2.3 Settlement Procedures.
    18  
2.4 CFC Procedures.
    19  
2.5 Withdrawals; Termination Acts.
    19  
2.6 The Other Defendants.
    20  
2.7 General Indemnity.
    21  
2.8 Future Proceedings.
    21  
 
       
Clause Three. Consideration for Waivers and Termination of the Private
Procedures.
    21  
3.1 Consideration for Termination and Waivers.
    21  
3.2 Survival of Provisions.
    22  
3.3 Cooperation and Further Actions.
    22  
 
       
Clause Four. Trackage Rights Rates.
    22  
4.1 [****]
    22  
4.2 [****]
    22  
4.3 General Conditions on Rates.
    22  
4.4 Acknowledgment.
    22  
 
       
Clause Five. Trackage Rights - Veracruz.
    23  
5.1 Trackage Rights for Trains in the Veracruz Access Zone.
    23  
5.2 Trackage Rights for Trains to APIVER.
    23  
5.3 Trackage Rights for other Type of Trains.
    24  
5.4 Other Provisions.
    24  
 
       
Clause Six. Switching Services.
    25  
6.1 Veracruz Access Zone.
    25  
6.2 Puebla-Tlaxcala Industrial Zone/Volkswagen at Panzacola.
    26  
 
       
Clause Seven. Other Access Rights.
    28  
7.1 FCCM.
    28  
7.2 Access to and from APIVER.
    28  
7.3 Ferrovalle By-Pass.
    29  

i



--------------------------------------------------------------------------------



 



         
7.4 Ferrovalle By-Laws and Certain Rates.
    30  
7.5 Cooperation and Further Actions.
    30  
 
       
Clause Eight. Maintenance and Operation of Subject Trackage.
    30  
8.1 General Rules.
    30  
8.2 License.
    31  
8.3 Alternative Routes.
    31  
8.4 Track Connections.
    31  
8.5 Direction and Control of Construction, Maintenance, Repair, and Renewal.
    31  
8.6 Direction and Control of Management and Operation.
    32  
8.7 General Terms and Conditions of the Trackage Rights.
    32  
8.8 Additional Rules on Management and Operation of Subject Trackage.
    33  
8.9 Repairs on Dragged Equipment; Removal of Bad Ordered Tractive Equipment.
    34  
8.10 Derailment and Accidents Involving Hazardous Materials.
    35  
8.11 Training of Subject Trackage User’s Crews.
    36  
8.12 Default.
    37  
 
       
Clause Nine. Dispatch of Trains; Traffic Control Centers; Non- Discrimination.
    37  
9.1 Traffic Control Centers.
    37  
9.2 Service Schedule.
    37  
9.3 Non-Discrimination.
    37  
9.4 Uninterrupted Flow of Traffic and Other Items.
    38  
9.5 Trackage Rights Use Notice.
    38  
 
       
Clause Ten. Billing.
    39  
10.1 Billing Forms.
    39  
10.2 Updating of Rates. [****]
    39  
10.3 Default Interest.
    39  
10.4 Disputed Bills.
    39  
10.5 Inspections and Audits.
    40  
10.6 [****]
    40  
 
       
Clause Eleven. Service Standards Committee.
    40  
11.1 The Committee.
    40  
11.2 Limitations of the Committee.
    41  
11.3 Transition Period.
    41  
 
       
Clause Twelve. Other Obligations.
    42  
 
       
Clause Thirteen. Term; Termination.
    43  
13.1 Duration.
    43  
13.2 Abandonment.
    44  
13.3 Resolution of the Ferromex Merger under the CFC Procedures.
    45  
13.4 Effects of the Termination.
    45  
 
       
Clause Fourteen. Default and Remedies.
    46  
14.1 Enforcement, Rescission.
    46  
14.2 Specific Remedies.
    47  
 
       
Clause Fifteen. Liability.
    47  
15.1 General Rule.
    47  
15.2 Liability on the Exercise of Trackage Rights.
    47  
15.3 [****]
    48  
15.4 Litigation and Settlements.
    48  

ii



--------------------------------------------------------------------------------



 



         
15.5 Labor.
    49  
15.6 [****]
    49  
 
       
Clause Sixteen. Governmental Approvals.
    50  
 
       
Clause Seventeen. Miscellaneous.
    50  
17.1 Agreement between the Parties, Language.
    50  
17.2 Amendments.
    50  
17.3 Partial Invalidity.
    50  
17.4 Assignment of Rights and Obligations.
    51  
17.5 No Damages or Losses from Private Procedures.
    51  
17.6 Taxes.
    51  
17.7 Notices.
    51  
 
       
Clause Eighteen. Dispute Resolution.
    52  
 
       
Clause Nineteen. Jurisdiction and Applicable Law.
    52  
Clause Twenty. Termination of Disputes of the Existing Procedure.
    65  
Clause Twenty-one.
    65  
Clause Twenty-two. Acts of Completion.
    66  
Clause Twenty-three. Waiver of Rights and Actions.
    66  
Clause Twenty-four. Waiver of Future Proceedings.
    66  
Clause Twenty-five. Absence of Obligations.
    66  
Clause Twenty-six. Certain Indemnities.
    67  
Clause Twenty-seven. Acknowledgments.
    67  
Clause Twenty-eight. Jurisdiction.
    67  
 
       
Exhibits
       
 
       
Exhibit A            Kansas Concession Title
       
 
       
Exhibit B            Private Procedures
       
 
       
Exhibit C            CFC Procedures
       
 
       
Exhibit D            Ferromex Concession Title
       
 
       
Exhibit E            Ferrosur Concession Title
       
 
       
Exhibit F            Ferromex Parties’ Corporate Structure
       
 
       
Exhibit G            Additional Termination Acts
       
 
       
Exhibit H            Information to be Delivered in connection with Trackage
Rights.
       
 
       
Exhibit I            Other Defendants’ Consent.
       
 
       
Exhibit J            Ferrovalle By-laws.
       

iii



--------------------------------------------------------------------------------



 



         
Appendix 1 Technical Descriptions
       

iv



--------------------------------------------------------------------------------



 



SETTLEMENT AGREEMENT, DATED AS OF FEBRUARY 9, 2010 (THIS “AGREEMENT”), AMONG:
KANSAS CITY SOUTHERN DE MEXICO, S.A. DE C.V. (“Kansas”), REPRESENTED BY MR. JOSÉ
ZOZAYA DELANO;
FERROCARRIL MEXICANO, S.A. DE C.V. (“Ferromex”), REPRESENTED BY MR. ALFREDO
CASAR PÉREZ;
FERROSUR, S.A. DE C.V. (“Ferrosur”), REPRESENTED BY MESSRS. OCTAVIO JAVIER
ORNELAS ESQUINCA AND HUGO RAFAEL GÓMEZ DÍAZ;
MINERA MÉXICO, S.A. DE C.V. (“Minera México”), REPRESENTED BY MR. ARMANDO FAUSTO
ORTEGA GÓMEZ;
INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V., (“ITF”), REPRESENTED
BY MR. ALBERTO DE LA PARRA ZAVALA;
INFRAESTRUCTURA Y TRANSPORTES MÉXICO, S.A. DE C.V. (“ITM”), REPRESENTED BY MR.
ALBERTO DE LA PARRA ZAVALA;
LÍNEAS FERROVIARIAS DE MÉXICO, S.A. DE C.V., (“LFM”), REPRESENTED BY MR. ALFREDO
CASAR PÉREZ;
GRUPO FERROVIARIO MEXICANO, S.A. DE C.V., (“Grupo Ferroviario”), REPRESENTED BY
MR. ALBERTO DE LA PARRA ZAVALA; and
GRUPO MÉXICO, S.A.B. DE C.V. (“Grupo México” and together with Ferromex,
Ferrosur, Minera México, ITF, ITM, LFM and Grupo Ferroviario, the “Ferromex
Parties”), REPRESENTED BY MR. ALBERTO DE LA PARRA ZAVALA;
IN TERMS OF THE FOLLOWING REPRESENTATIONS AND CLAUSES:
Representations
     I. Kansas represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated under
the laws of the UMS, as evidenced by public deed number 50,413, dated
November 22, 1996, granted before Mr. Miguel Alessio Robles Landa, Public Notary
No. 19 of the Federal District, registered before the Public Registry of
Commerce of Monterrey, Nuevo León under Item 29, Volume 429, Book 3, Second
Auxiliary, Commerce Section.
     (b) On December 2, 1996, the Ministry granted in favor of Kansas (formerly,
Ferrocarril del Noreste, S.A. de C.V.) a concession title for the operation and
exploitation of the Northeast Railway, including for the rendering of railway
services thereon (as amended and including all exhibits, hereinafter the “Kansas
Concession Title”). A copy of the Kansas Concession Title, without exhibits, is
attached hereto as Exhibit A.

 



--------------------------------------------------------------------------------



 



     (c) The Kansas Concession Title has a term of 50 (fifty) years counted as
of July 31, 1997.
     (d) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.
     (e) Its legal representative has the necessary authority to execute this
Agreement, as evidenced by public deed number 142,188, dated January 29, 2010,
granted before Mr. Cecilio González Márquez, Notary Public No. 151, of the
Federal District, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     II. Ferromex represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated pursuant
to the laws of the UMS, as evidenced by public deed number 51,923, dated
June 11, 1997, granted before Mr. Miguel Alessio Robles Landa, Notary Public
No. 19 of the Federal District, registered before the Public Registry of
Commerce of Mexico City under commercial file number 226,005.
     (b) On June 22, 1997, the Ministry granted in favor of Ferromex (formerly,
Ferrocarril Pacífico-Norte, S.A. de C.V.) a concession title for the operation
and exploitation of the Northern-Pacific Railway, including for the rendering of
railway services thereon (as amended and including all exhibits, hereinafter the
“Ferromex Concession Title”). A copy of the Ferromex Concession Title, without
exhibits, is attached hereto as Exhibit D.
     (c) The Ferromex Concession Title has a term of 50 (fifty) years counted as
from February 14, 1998.
     (d) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.
     (e) Its legal representative has the necessary authority to execute this
Agreement, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     III. Ferrosur represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated pursuant
to the laws of the UMS, as evidenced by public deed number 53,664, dated
June 22, 1998, granted before Mr. Miguel Alessio Robles Landa, Notary Public
No. 19 of the Federal District, registered before the Public Registry of
Commerce of Mexico City under commercial file number 239,723.
     (b) On June 29, 1998, the Ministry granted in favor of Ferrosur a
concession title for the operation and exploitation of the Southeast Railway,
including for the rendering of railway services thereon (as amended and
including all exhibits, hereinafter the “Ferrosur Concession Title”). A copy of
the Ferrosur Concession Title, without exhibits, is attached hereto as
Exhibit E.

2



--------------------------------------------------------------------------------



 



     (c) The Ferrosur Concession Title has a term of 50 (fifty) years counted as
from June 29, 1998.
     (d) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.
     (e) Its legal representative has the necessary authority to execute this
Agreement, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     IV. Minera México represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated pursuant
to the laws of the UMS.
     (b) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.
     (c) Its legal representative has the necessary authority to execute this
Agreement, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     V. ITF represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated pursuant
to the laws of the UMS.
     (b) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.
     (c) Its legal representative has the necessary authority to execute this
Agreement, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     VI. ITM represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated pursuant
to the laws of the UMS.
     (b) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.

3



--------------------------------------------------------------------------------



 



     (c) Its legal representative has the necessary authority to execute this
Agreement, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     VII. LFM represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated pursuant
to the laws of the UMS.
     (b) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.
     (c) Its legal representative has the necessary authority to execute this
Agreement, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     VIII. Grupo Ferroviario represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated pursuant
to the laws of the UMS.
     (b) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.
     (c) Its legal representative has the necessary authority to execute this
Agreement, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     IX. Grupo México represents that:
     (a) It is a sociedad anónima bursátil de capital variable duly incorporated
pursuant to the laws of the UMS, as evidenced by public deed number 56,551,
dated September 2, 1999, granted before Mr. Miguel Alessio Robles Landa, Notary
Public No. 19 of the Federal District, registered before the Public Registry of
Commerce of Mexico City under commercial file number 253,318.
     (b) It is the ultimate shareholder of Ferromex, Ferrosur, Minera México,
ITF, ITM, LFM and Grupo Ferroviario, and their corporate structure as per the
Ferromex Merger is described in Exhibit F hereto, and as of the date of this
Agreement no third party (other than as described in Exhibit F) has acquired any
right with respect to the shares of capital stock issued by them nor are there
any agreements or letters or intent that would have the effect of modifying said
corporate structure.
     (c) It has knowledge of the terms of each and every act and ruling of any
nature related to the procedures listed in Exhibits B and C hereto, including,
without limitation, the relevant rulings issued in connection therewith as of
the date hereof.

4



--------------------------------------------------------------------------------



 



     (d) Its legal representative has the necessary authority to execute this
Agreement, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     X. The Ferromex Parties jointly represent that:
     (a) On or about November, 2005, they and/or their Affiliates and
controlling companies entered into a series of agreements and other corporate
restructuring measures that eventually resulted in Ferromex and Ferrosur coming
under the common control of Grupo México (the “Ferromex Merger”).
     (b) Their corporate structure resulting from the Ferromex Merger is
described in Exhibit F hereto, and as of the date of this Agreement no third
party (other than as described in Exhibit F) has acquired any right with respect
to the shares of capital stock issued by each of them, nor are there any
agreements or letters of intent that would have the effect of modifying said
corporate structure. As a consequence, Grupo México has control over the rest of
the Ferromex Parties.
     (c) The Comisión Federal de Competencia (the “CFC”) has been notified of,
or initiated, as applicable, the proceedings listed in Exhibit C with respect to
the Ferromex Merger and/or its effects, and which are still pending final
resolution along with the defense mechanisms also listed in Exhibit C (the “CFC
Procedures”).
     XI. The Ferromex Parties and Kansas jointly represent that:
     (a) Kansas, the Ferromex Parties and the Other Defendants have been, and
continue to be, parties in several disputes, procedures and/or controversies
before judicial authorities with respect to:

(i)  the Ferromex Merger or its effects, which proceedings are listed on Exhibit
B hereto (the “Private Procedures”); and   (ii)  the lawsuit pending before the
Third District Federal Civil Judge in Mexico City under docket number 253/2009,
against Kansas and the Mexican Government in connection with several disputes,
procedures and/or controversies before judicial authorities with respect to the
acquisition of Kansas shares by Grupo TFM, S.A. de C.V., in 1997 (the “Minera
México Lawsuit” and together with the Private Procedures the “Settlement
Procedures”)

     (b) The Private Procedures and the CFC Procedures are the only existing
procedures regarding the Ferromex Merger or its effects in which, to the
knowledge of Kansas and the Ferromex Parties, Kansas is a party.
     (c) It is their intention, through the execution and carrying out of this
Agreement and the Ferrovalle Agreement, to:

(i)  completely, definitively and irrevocably terminate the Settlement
Procedures;

5



--------------------------------------------------------------------------------



 



  (ii)   terminate any and all rights, obligations, actions and/or lawsuits
which they have or may have in the future against the other Party in connection
with the Settlement Procedures; and     (iii)   agree on certain provisions as
consideration for Kansas’ consenting to the termination of the Private
Procedures and its withdrawal as interested party in the CFC Procedures, which
are further detailed in this Agreement and the Ferrovalle corporate documents as
amended, with the purpose of achieving, among other things (u) that each of
Ferrosur and Kansas have commercial and operational access to all customers on
equivalent service and financial terms at the port facilities currently located
or to be developed in the Municipality of Veracruz and its vicinity, as
described below; (v) that each of Ferrosur and Kansas have equivalent commercial
and operational access between Mexico City and the State of Veracruz; (w) the
amendment of the governing documents of Ferrovalle as provided in the Ferrovalle
Agreement; (x) the reduction of Kansas’ dependency on the services of
Ferrovalle; (y) that Kansas obtains access to certain areas and shippers in or
around the State of Puebla and Tlaxcala; and (z) to provide neutral access to
and from the railway lines and tracks indicated in this Agreement.

     XII. Each of the Ferromex Parties and Kansas represents, through its
respective representative, that:
     (a) This Agreement and the other acts derived herefrom, entered or to be
entered by it, constitute, or after their execution shall constitute, as the
case may be, valid and binding obligations of such Party, in compliance with the
applicable legal framework, enforceable against it in accordance with its terms.
     (b) It has not assigned in any way nor granted in guaranty any of the
rights that correspond or may correspond to it with respect to the Settlement
Procedures.
     (c) It has not entered into agreements or contracts with any person that
may result in a breach of this Agreement or the acts derived herefrom.
     (d) It has no knowledge of any litigation, whether judicial or
extrajudicial, administrative or any other procedures (nor threat or warning of
any of the foregoing) that prevents or may prevent it from (i) entering into
this Agreement; (ii) entering into the other acts derived herefrom; and/or (iii)
complying with the obligations derived from (i) and (ii) above.
     (e) The execution of this Agreement and of the other acts derived herefrom,
as well as the fulfillment of the obligations derived from the former and
latter, will not be contrary to, nor will it result in a violation or breach of
agreements or instruments to which it is a party or by means of which it is
bound, of the applicable legal framework, or of any law, regulation, decree,
official writ, agreement or ruling of any Governmental Authority.
     NOW, THEREFORE, in consideration of the foregoing representations, the
obligations and agreements contained herein, the parties agree the following:

6



--------------------------------------------------------------------------------



 



Clauses
     Clause One. Definitions and Rules of Interpretation.
     1.1 Definitions. Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in this Section 1.1.
With respect to any such term that is defined by reference to another agreement
or document for purposes hereof, such term shall continue to have the definition
in effect as of the date hereof, notwithstanding any termination, expiration or
modification of such other agreement or document.
     “AAR” means the Association of American Railroads.
     “Affiliates” means entities owned or controlled by, or under common control
with, or whose ultimate parent company is the same as that of, another, named
company.
     “Agreement” shall have the meaning ascribed to such term in the heading of
this Agreement.
     “APIVER” means, jointly: (i) the Administración Portuaria Integral de
Veracruz, S.A. de C.V., together with any of its successors or assignees; and/or
(ii) any person awarded a contract for the provision of port services and/or the
construction, use, exploitation, maintenance and operation of a port by any of
the entities mentioned in clause (i), including without limitation, through
partial assignment of rights agreements (convenios de cesión parcial de
derechos).
     “Applicable Framework” means the norms, rules, regulations and/or standards
set forth in or issued by: (i) the Railroad Service Law, (ii) the Regulations,
(iii) the Ministry, (iv) the Concession Titles, (v) any other Governmental
Authority (including with respect to the preservation of historical sites), (vi)
any other law, regulation or rule applicable to the Parties, including normas
mexicanas and normas oficiales mexicanas, and (vii) the AAR (only to the extent
not contrary to Mexican law); in each case as they refer to the maintenance of
trackage, the maintenance of the assets granted in concession to the Ferromex
Parties and Kansas under their respective Concession Titles and/or the
performance of railroad services in general.
     “Articulated Car” means Dragged Equipment comprised of multiple units
coupled permanently or semi-permanently together in a manner that individual
units cannot, without modification, be operated separately because they share
common trucks and wheels or other mechanical or pneumatic equipment, including,
for example, articulated double-stack intermodal Cars.
     “Car” means Dragged Equipment employed in any form of freight
transportation, including articulated, intermodal, articulated-intermodal and
any other type of Articulated Car.
     “Car-Kilometer” means each kilometer travelled by each Party’s unit of
Railroad Equipment (loaded or unloaded) over the Trackage of the other Party;
provided that: (i) each kilometer travelled by a unit of Tractive Equipment over
the Trackage of the other Party shall count as 2 (two) Car-Kilometers; (ii) each
Car-Kilometer traveled by an Articulated Car shall count as 1 (one)
Car-Kilometer per platform or well comprising such Articulated Car; and (iii)

7



--------------------------------------------------------------------------------



 



each Car-Kilometer traveled by an Articulated Car servicing automotive traffic
(Automax) shall count as 2 (two) Car-Kilometers per unit comprising such
Articulated Car.
     “CFC” shall have the meaning ascribed to such term in Representation X
(c) of this Agreement.
     “CFC Procedures” shall have the meaning ascribed to such term in
Representation X (c) of this Agreement, and which are listed in Exhibit C
hereof.
     “Committee” shall have the meaning ascribed to such term in Section 11.1(a)
of this Agreement.
     “Concession Title” means the Kansas Concession Title, the Ferromex
Concession Title, the Ferrovalle Concession Title and/or the Ferrosur Concession
Title, as applicable.
     “Dispute” means a difference, breach or any other form of controversy,
between the Parties as to the meaning, compliance, validity, enforcement,
interpretation, scope or application of the terms or provisions of this
Agreement.
     “Dispute Notice” shall have the meaning ascribed to such term in Clause
Eighteen of this Agreement.
     “Dollars” means the legal currency of the United States of America.
     “Dragged Equipment” means Railroad Equipment that lacks self-traction,
including Cars.
     “El Chapo” means Line FA KP 18+000, as further specified in Appendix 1.
     “Empty Car” means a Car that is not a Loaded Car. A Tank Car will be
considered an Empty Car when it has been unloaded and is, after unloading,
carrying an amount less than 7% (seven percent) of the Car’s rated capacity.
     “Environmental Claim” means the direct costs of any cleanup, response,
removal, remediation, natural resource damage, closure and/or post closure
required by any environmental conditions affecting the air, soil, surface
waters, ground waters, streams, sediments and similar environmental conditions
caused by, resulting from, arising out of, or occurring in connection with this
Agreement.
     “Environmental Laws” means all federal, state and municipal laws, official
Mexican standards, statutes, ordinances, regulations, criteria, guidelines and
rules of civil law now in effect, and, in each case, as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment relating to the regulation and
protection of human health, safety, the environment and natural resources,
including air emissions, surface water, groundwater, wetlands, land, surface or
subsurface strata. Environmental Laws shall include laws and regulations
relating to emissions, discharges, releases or threatened releases of Hazardous
Materials or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous

8



--------------------------------------------------------------------------------



 



Materials. Environmental Laws shall also include the following Mexican laws
insofar as they regulate or relate to environmental or public health matters:
the General Law for Ecological Equilibrium and the Protection of the Environment
(Ley General de Equilibrio Ecológico y Protección al Ambiente), the General Law
for the Prevention and Integral Handling of Waste (Ley General para la
Prevención y Gestión Integral de los Residuos), the General Health Law (Ley
General de Salud), Title Nine of the Federal Labor Law (Titulo Nueve de Ley
Federal del Trabajo), the General Law for Sustainable Forestry Development (Ley
General de Desarrollo Forestal Sustentable), the National Waters Law (Ley de
Aguas Nacionales), the General Law on National Property (Ley General de Bienes
Nacionales), the Human Settlements General Law (Ley General de Asentamientos
Humanos), the Federal Regulations on Occupational Safety, Hygiene and
Environment (Reglamento Federal de Seguridad, Higiene y Medio Ambiente de
Trabajo), the Federal Criminal Code (Código Penal Federal) and their state and
local counterparts or equivalents.
     “FCCM” means the operator from time to time of the Chiapas-Mayab Railway
Unit.
     “Ferromex” has the meaning ascribed to such term in the heading of this
Agreement.
     “Ferromex Concession Title” shall have the meaning ascribed to such term in
Representation II (b) of this Agreement.
     “Ferromex Merger” shall have the meaning ascribed to such term in
Representation X (a) of this Agreement.
     “Ferromex Parties” shall have the meaning ascribed to such term in the
heading of this Agreement.
     “Ferrosur” shall have the meaning ascribed to such term in the heading of
this Agreement.
     “Ferrosur Concession Title” shall have the meaning ascribed to such term in
Representation III (b) of this Agreement.
     “Ferrovalle” shall have the meaning ascribed to such term in the heading of
this Agreement.
     “Ferrovalle Access Zone” means the trackage granted in concession to
Ferrovalle under the Ferrovalle Concession Title, as further described in
Appendix 1.
     “Ferrovalle Agreement” means, jointly: (i) the amended by-laws of
Ferrovalle which are modified on the date hereof; and (ii) the corporate
resolutions and actions with respect to the amendment to the by-laws of
Ferrovalle.
     “Ferrovalle Concession Title” shall have the meaning ascribed to such term
in Representation XIII (b) of this Agreement.
     “Governmental Authority” means any national, state, county, city, town,
village, municipal or other de jure or de facto government entity, department,
office, commission, board,

9



--------------------------------------------------------------------------------



 



bureau, agency, authority or instrumentality of the UMS or any political
subdivision thereof, and any person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any of the foregoing
entities, including all commissions, boards, bureaus, courts, arbitrators and
arbitration panels of any of the foregoing entities, and any authority or other
person controlled directly or indirectly by any of the foregoing.
     “GPS” means the Global Positioning System, a space-based radionavigation
system that provides reliable positioning anywhere in the world.
     “Grupo Ferroviario” shall have the meaning ascribed to such term in the
heading of this Agreement.
     “Grupo México” shall have the meaning ascribed to such term in the heading
of this Agreement.
     “Hazardous Materials” means and includes any and all radioactive materials,
radon and asbestos, heavy metals, organic compounds known as polychlorinated
biphenyls, chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes, toxic substances, toxic pollutants, petroleum
substances or petroleum products, pesticides, and any and all other substances
or materials defined as, or included in the definition of “hazardous wastes”,
“hazardous materials”, “hazardous substances” , “toxic substances” or “toxic
pollutants” under, or for the purposes of, any Environmental Laws.
     “Indemnified Party” shall have the meaning ascribed to such term in
Section 2.7 hereof.
     “Indemnifying Party” shall have the meaning ascribed to such term in
Section 2.7 hereof.
     “ITF” shall have the meaning ascribed to such term in the heading of this
Agreement.
     “ITM” shall have the meaning ascribed to such term in the heading of this
Agreement.
     “Interchange” means the action by which one of the Parties receives from or
delivers to another Party Cars.
     “Interchange Rules” means the most recently effective edition of the Field
Manual of the Interchange Rules adopted by the AAR governing the Interchange of
cars and Railroad Equipment between railroads.
     “Kansas” shall have the meaning ascribed to such term in the heading of
this Agreement.
     “Kansas Concession Title” shall have the meaning ascribed to such term in
Representation I (b) of this Agreement.
     “KP” means: (i) each of the kilometer signs currently existing along the
trackage comprising the Mexican Railway System; and/or (ii) in case no kilometer
signs exist for a given

10



--------------------------------------------------------------------------------



 



location, the KP means a measurement of the kilometers and meters of said
location measured as from the nearest existing sign.
     “Lechería” means, jointly, the “Piloto” yard on Line A KP 021+000 and the
“H” yard on Line H KP 003+000, as further specified in Appendix 1.
     “Loaded Car” means a Car carrying any form of freight; provided that: (a)
in the case of an Articulated Car, if it is carrying at least one empty or
loaded container or one empty or loaded trailer, said Car will be deemed as
loaded; (b) each platform or well of an Articulated Car would be deemed as 1
(one) Car; and (c) each unit of an Articulated Car servicing automotive traffic
(Automax) would be deemed as 2 (two) Cars. For the avoidance of doubt, when a
Car is on the Trackage of another Party under any trackage right, switching
service provided for in this Agreement, that Car must be treated as either a
Loaded Car or an Empty Car according to the definitions and terms of this
Agreement.
     “Loss or Damage” means, without limitation, all claims, liabilities, costs,
losses (daños), lost profits (perjuicios) and expenses of every nature,
including amounts paid under any state or federal compensation law incident to
loss or destruction of or damage to property and injury to and death of persons
arising from the operation by the Parties on the Subject Trackage.
     “Minera México” shall have the meaning ascribed to such term in the heading
of this Agreement.
     “Minera México Lawsuit” shall have the meaning ascribed to such term in
Representation XI (a)(ii) of this Agreement.
     “Ministry” means the Secretaría de Comunicaciones y Transportes of the
federal Government of the UMS.
     “Other Defendants” means each of the following companies that are a party
as defendants under the Private Procedures: (i) Grupo Condumex, S.A. de C.V.;
(ii) SINCA Inbursa, S.A. de C.V., Sociedad de Inversiones de Capitales; (iii)
Banco Inbursa, S.A., Institución de Banca Múltiple, Grupo Financiero Inbursa;
(iv) Grupo Financiero Inbursa, S.A.B. de C.V.; y (v) Grupo Carso, S.A.B. de C.V.
     “Parties” means each of Kansas, on the one hand, and the Ferromex Parties,
on the other. For the avoidance of doubt, unless the context requires otherwise,
references to one Party, “either Party” or “the other Party” shall be understood
as referring to either (i) Kansas or (ii) each and all of the Ferromex Parties.
     “Party of the First Part” shall have the meaning ascribed to such term in
Section 10.1(b).
     “Party of the Second Part” shall have the meaning ascribed to such term in
Section 10.1(b).

11



--------------------------------------------------------------------------------



 



     “Person” shall mean and include an individual, a partnership, a limited
liability partnership, a joint venture, a corporation, a limited liability
company, a trust, an unincorporated organization, a group and a Governmental
Entity.
     “Pesos” means the legal currency of the UMS.
     “Port of Veracruz” means, jointly: (i) the current port facilities (recinto
portuario) located in the Municipality of Veracruz, which are granted in
Concession to the APIVER, which are identified in Appendix 1; and (ii) any
expansions, amendments or additions to the current port facilities (recinto
portuario), whether by change in the corresponding concession title or
otherwise, that occur in the current port facilities (recinto portuario)
mentioned in part (i) of this definition after the date hereof.
     “Private Procedures” shall have the meaning ascribed to such term in
Representation XI (a)(i) of this Agreement, and which are listed in Exhibit B
hereof.
     “Puebla-Tlaxcala Access Zone” means: (i) the Puebla Terminal, as identified
in Appendix 1; (ii) any industry and/or User currently or in the future located
within the area comprised between: Line VB KP 84+500 and Line VB KP 118+600;
(iii) any industry and/or User currently or in the future located within the
area comprised between: Line SA KP 44+800 and Line SA KP 7+500; and (iv) any
industry and/or User connected to points (i, ii, and iii) above, whether
directly and/or through auxiliary or secondary tracks, siding, escape tracks,
spurs, yard tracks, and/or cortavías.
     “Quarter” means a period of 3 (three) consecutive months of each calendar
year that this Agreement is in effect and which periods shall commence on
January 1, April 1, July 1 and October 1 of each of such year; provided that the
first of such Quarters shall be deemed to commence on the date of this Agreement
and conclude on March 31, 2010.
     “Railroad Equipment” means Dragged Equipment and Tractive Equipment.
     “Railroad Service Law” means the Mexican Railroad Service Law (Ley
Reglamentaria del Servicio Ferroviario).
     “Regulations” means the Mexican Railway Service Regulations (Reglamento del
Servicio Ferroviario).
     “Relevant Personnel” means, in connection with any grant of Trackage
Rights, all personnel (whether unionized or not) and officers of the Subject
Trackage Owner pertaining to the Subject Trackage, as well as the corresponding
labor unions.
     “Response Action” shall have the meaning ascribed to such term in
Section 8.10.
     “Santa Fe” means Line V KP 454+600, as further specified in Appendix 1.
     “Settlement Procedures” shall have the meaning ascribed to such term in
Representation XI (a)(ii) of this Agreement.

12



--------------------------------------------------------------------------------



 



     “Sole Employees” and “Sole Property” means, for purposes of trackage rights
granted under this Agreement, one or more officers, agents, employees,
contractors or Railroad Equipment, while engaged in, en route to or from, or
otherwise on duty incident to performing service for the benefit of one Party.
Pilots furnished by Subject Trackage Owner to assist in training or qualifying
the Subject Trackage User’s crews to operate on the Subject Trackage or to
recrew Subject Trackage User’s trains and to operate them temporarily due to
unavailability of Subject Trackage User’s crews operating Railroad Equipment of
Subject Trackage User shall be considered the Sole Employees of Subject Trackage
User while engaged in such operations. All such officers, agents, employees,
contractors, or Railroad Equipment, while engaged in, en route to or from, or
otherwise on duty incident to repairing Railroad Equipment, re-railing, or
clearing wrecks or derailments or engaged in the repair or renewal of the
Subject Property subsequent to any such wreck or derailment shall, for the
purpose of this Agreement, be deemed the Sole Employees and/or Sole Property of
the Party bearing the cost of repair or of the other Loss or Damage of the wreck
or derailment. Such officers, agents, employees, contractors or Equipment while
en route from performing such repair, re-railing, or clearing of wrecks or
derailments or renewing the Subject Property to perform another type of service,
shall not be deemed to be performing service incident to the instant repair,
re-railing or clearing of a wreck or derailment.
     “Subject Employees” means, for purposes of trackage rights granted under
this Agreement, one or more officers, agents, employees or contractors of
Subject Trackage Owner while engaged in maintaining, repairing, constructing,
renewing, removing, inspecting, or operating the Subject Property or in making
changes in and/or additions thereto for the benefit of both Kansas and any of
the Ferromex Parties. Officers, agents, employees or contractors of Subject
Trackage Owner shall not be deemed “Subject Employees” while en route from the
performance of such work as hereinbefore described to perform service for the
benefit of less than all of the Parties hereto.
     “Subject Property” means, for the purposes of trackage rights granted under
this Agreement, the Subject Trackage and all appurtenances thereto and all
Railroad Equipment while is engaged in maintaining, repairing, constructing,
renewing, removing, or inspecting the Subject Trackage or in making changes in
and/or additions thereto for the benefit of both Kansas and any of the Ferromex
Parties, or while being prepared to engage in, en route to or from, or otherwise
incident to performing such service. Such Railroad Equipment shall not be deemed
“Subject Property” while en route from the performance of such work as
hereinbefore described to perform service for the benefit of less than all of
the Parties hereto.
     “Subject Trackage” means, for purposes of trackage rights granted under
this Agreement provided for in this Agreement, trackage of the Parties described
in Clauses Four, Five, Six and Seven of this Agreement to which the Subject
Trackage User is granted a right or, by the Parties’ Concession Titles or by the
Subject Trackage Owner, of use or access, including a) the necessary right of
way, sidings, secondary tracks, industrial tracks, connections, spurs, yard
tracks, crossings, and other appurtenances and support facilities; and, b) all
changes in and additions thereto existing now or in the future as are required
or desirable for the operation of the trains of the Parties.
     “Subject Trackage Owner” means, for purposes of trackage rights granted
under this Agreement, the Party who is granting trackage rights under this
Agreement.

13



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     “Subject Trackage User” means, for purposes of trackage rights granted
under this Agreement, the Party granted the right to use or access the Subject
Trackage.
     “Termination Acts” shall have the meaning ascribed to such term in
Section 2.5 of this Agreement.
     “Trackage” means the trackage granted in concession to the Parties under
their respective Concession Title, as applicable.
     “Tractive Equipment” means a self-propelled railroad vehicle whether
employed or not in the movement of the Dragged Equipment.
     “Train” means Tractive Equipment, whether coupled or not to Dragged
Equipment, displaying a marker. The marker can be an end of train device or a
light displayed on the rear of the last locomotive in a multiple locomotive
consist or on a locomotive at the rear end of a Train (for example, a helper or
distributive power locomotive). [****] If specified elsewhere in this Agreement,
the maximum Train length for the purposes of particular trackage rights or
switching services may be limited to less than the maximum length specified in
this definition.
     “UMS” means the United Mexican States.
     “User” means the individual or legal entity that contracts with one of the
Parties the rendering of the public railway freight transportation service under
the terms of a bill of lading or agreement for the providing of such public
service.
     “Veracruz Access Zone” means: (i) the Veracruz Yard; (ii) any industry
and/or User currently or in the future located within the area comprised
between: (a) Line S KP 419+ 000 and Line S KP 409+000; (b) Line V KP 469+000 and
Line V KP 454+600; (c) Line GA KP 0+002 and Line GA KP 16+000; (iii) the segment
of tracks that connect item (i) and (ii) above; (iv) any industry and/or User
connected to preceding items (i), (ii) or (iii) whether directly and/or through
auxiliary or secondary tracks, siding, escape tracks, spurs, yard tracks, and/or
cortavías, as further identified in Appendix 1.
     “Veracruz Yard” means the trackage identified in Appendix 1, and all yards,
auxiliary or secondary tracks, industrial tracks, sidings, escape tracks, spurs,
yard tracks, and/or crossings that exist today or that may be built by any of
the Ferromex Parties or any third party.
     1.2 Rules of Interpretation. In this Agreement, except to the extent that
the context otherwise requires:

  (i)   the Table of Contents, Clause and Section and Paragraph headings are for
convenience only and shall not affect the interpretation of this Agreement;

14



--------------------------------------------------------------------------------



 



  (ii)   references to any document, instrument or agreement, including this
Agreement, shall include: (a) all exhibits, annexes, schedules, appendices or
other attachments hereto or thereto; (b) all documents, instruments or
agreements issued or executed in replacement hereof or thereof; and (c) any
amendment, restatement, modification, supplement or replacement hereto or
thereto, as the case may be;     (iii)   the words “include,” “includes” and
“including” are not limiting;     (iv)   references to any person shall include
such person’s successors and permitted assigns (and in the case of any
Governmental Authority, any person succeeding to such Governmental Authority’s
functions and capacities);     (v)   the words “hereof,” “herein” and
“hereunder” and words of similar import shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;     (vi)   references to
“days” means calendar days and references to “business day” shall mean a Monday,
Tuesday, Wednesday, Thursday or Friday which is not a legal holiday in Mexico
City for the government of the UMS;     (vii)   both Parties shall be understood
as having had equal responsibility for the language of this Agreement such that
no rule of contractual construction that holds an alleged ambiguity of language
in an agreement against the drafter of the agreement shall be applied in the
construction of this Agreement;     (viii)   any reference to the Ferromex
Parties shall be understood to mean each of Ferromex, Ferrosur, Grupo México,
Minera México, ITF, ITM, LFM and Grupo in their individual capacity and as joint
and several obligors;     (ix)   any reference to Ferrosur shall include any
successor in interest to Ferrosur, whether by merger or otherwise; and     (x)  
the singular includes the plural and the plural includes the singular.

     1.3 Interpretation of KP References and GPS Measurements.
     (a) In this Agreement and in Appendix 1 hereof, the numbers following the
defined term of a given line and the defined term “KP” indicate a point located
at the designated kilometers and meters of the corresponding line. For example,
a reference to Line A KP 100+090; means a point located at approximately the
90th meter, of the 100th kilometer of the Line A.
     (b) Ferromex, Ferrosur and Kansas hereby agree to conduct a process to
determine the precise locations of the KP points used in this Agreement. To such
end, Kansas, Ferrosur and Ferromex agree to the following:

  (i)   During a period of 120 (one hundred and twenty) days following the
execution of this Agreement, Kansas (directly or through one or more
subcontractors of

15



--------------------------------------------------------------------------------



 



      Kansas) will take GPS coordinates of the KP locations referred to in this
Agreement;

  (ii)   During that period of time, Ferromex, Ferrosur and their Affiliates
shall provide Kansas’ personnel and advisors all reasonable access and
assistance for such persons to be able to take the GPS coordinates referred
above. Personnel and advisors to Ferromex and Ferrosur may be present during the
taking of the GPS coordinates if they wish to do so; in the understanding that
Kansas shall inform Ferromex and Ferrosur with at least 3 (three) business days
in advance of taking any of such GPS coordinates so that Ferromex and Ferrosur
are able to determine whether they wish to be present during the taking of such
coordinates and/or to coordinate assistance to Kansas personnel and its
contractors;     (iii)   Within 30 (thirty) business days following the
measurement period referred in paragraph (i) above, Kansas will submit to
Ferromex and Ferrosur a document (which may be an electronic file) indicating
the GPS coordinates that correspond to each of the KP points;     (iv)   After
receipt of said document, Ferromex and Ferrosur will have 30 (thirty) business
days to make any objections to the GPS coordinates, in the understanding that
Ferromex and Ferrosur may only object to individual measurements;     (v)   Any
GPS coordinates not objected by Ferromex and Ferrosur in writing to Kansas
within the 30 (thirty) business days period referred to above, shall be deemed
as accepted by Ferromex and thereupon such GPS coordinates shall have the effect
mentioned in paragraph (c) of this Section 1.3;     (vi)   Any GPS coordinates
objected by Ferromex and Ferrosur in writing, will be submitted to the Committee
referred to in Clause Twelve hereof. The Committee shall convene to address the
matter within 20 (twenty) business days after the objections from Ferromex were
delivered to Kansas;     (vii)   If, within 20 (twenty) business days after the
objections from Ferromex and Ferrosur were delivered to Kansas, the Committee:
(a) does not meet; or (b) having met, fails to issue a unanimous resolution
setting forth the applicable GPS coordinates, either Party may submit the matter
to URS Corporation (including to one of their Affiliates operating in the UMS,
or any other entity that the Parties agree in writing), whose resolution on the
subject will be conclusive and binding, and the GPS coordinates accepted in said
resolution shall have the effect mentioned in paragraph (c) of this Section 1.3;
and     (viii)   A unanimous resolution from the Committee shall be deemed as
accepted by Ferromex, Ferrosur and Kansas, and upon said resolution the GPS
coordinates accepted by the Committee shall have the effect mentioned in
paragraph (c) of this Section 1.3.

16



--------------------------------------------------------------------------------



 



     (c) The GPS coordinates resulting from the process described above shall,
once they have been conclusive and final in accordance with said process, become
the conclusive geographic indication of the KP locations referred to in this
agreement, including if the KP signs do not currently exist or are thereafter
altered, destroyed or otherwise become not available.
     (d) The costs of taking the GPS coordinates will be split equally between
Ferromex and Kansas.
     1.4 Exhibits. The Exhibits and Appendices listed below are an integral part
of this Agreement:
      Exhibit A Kansas Concession Title
     Exhibit B Private Procedures
     Exhibit C CFC Procedures
     Exhibit D Ferromex Concession Title
     Exhibit E Ferrosur Concession Title
     Exhibit F Ferromex Parties’ Corporate Structure
     Exhibit G Additional Termination Acts
     Exhibit H Information to be Delivered in connection with Trackage Rights.
     Exhibit I Other Defendants’ Consent.
     Exhibit J Ferrovalle By-laws.
     Appendix 1 Technical Descriptions
     1.5 Consents from the Ferromex Parties. Whenever this Agreement provides
that Ferrosur shall grant trackage, switching or access rights to Kansas, it
shall be deemed that the other Ferromex Parties have consented and agreed to the
granting of such trackage, switching or access rights to Kansas.
     Clause Two. Settlement.
     2.1 Termination of the Private Procedures and Consideration for Kansas.
     (a) Kansas and the Ferromex Parties enter into this Agreement before a
notary public, in order to: (i) terminate in a definitive and irrevocable manner
the Settlement Procedures; and (ii) agree on Kansas’ withdrawal from the CFC
Procedures; and (iii) agree on the granting and performance of Clauses Four to
Nine hereof and the Ferrovalle Agreement as a consideration

17



--------------------------------------------------------------------------------



 



(contraprestación) for the benefit of Kansas in connection with the termination
of the Settlement Procedures.
     (b) Each of the Ferromex Parties expressly acknowledges and agrees that the
execution and full compliance with this Agreement and the Ferrovalle Agreement
and the acts deriving therefrom, constitute the consideration (contraprestación)
that Kansas is entitled to receive in connection with the termination of the
Private Procedures and its withdrawal from the CFC Procedures. The Ferromex
Parties hereby agree to perform in full their obligations under this Agreement
and the Ferrovalle Agreement and the acts deriving therefrom. Kansas likewise
hereby agrees to perform in full its obligations under this Agreement and the
Ferrovalle Agreement and the acts deriving therefrom.
     (c) The Parties shall execute and deliver the additional documents and
shall perform the subsequent acts that are necessary to carry out and give force
and effect to what is provided under this Agreement and the Ferrovalle
Agreement.
     (d) Each of Kansas, the Ferromex Parties and Ferrovalle hereby commits to
carry out all necessary and desirable acts and actions required to carry out and
give force and effect to what is established in this Agreement and the
Ferrovalle Agreement.
     2.2 Authority of this Agreement.
     (a) This Agreement: (i) has the authority of res judicata for all legal
effects in the broadest terms of article 2953 of the Federal Civil Code
regarding the Private Procedures; and (ii) terminates in a definitive and
irrevocable manner all the Settlement Procedures, as well as any other right,
action, claim, procedure, suit, remedy and, in general, any other obligation of
any nature in connection with any cause, fact, act, statement and/or procedure
of any kind occurred prior to the date of this Agreement with respect to the
matter or facts of the Settlement Procedures. This Agreement does not affect in
any manner any controversy which is resolved by the Trackage Rights, Switching
and Interline Settlement Agreement executed by Ferromex and Kansas on even date
herewith.
     (b) The termination and settlement of disputes referred to in this
Agreement is limited to the Settlement Procedures and the actions concerning the
CFC Procedures and it shall not be intended to settle or terminate any other
dispute or proceedings other than those expressly terminated and settled herein.
     2.3 Settlement Procedures.
     (a) Each of the Ferromex Parties and Kansas expressly acknowledge and agree
that the Settlement Procedures have been terminated by the execution of this
Agreement and the Ferrovalle Agreement and the compliance with the terms hereof
and thereof.
     (b) Kansas releases the Ferromex Parties and the Ferromex Parties release
Kansas of any responsibility, obligation and/or claim derived from, or related
by any way with, any controversy that is the subject matter of the Settlement
Procedures, without reserving any claim or right to such effect.

18



--------------------------------------------------------------------------------



 



     2.4 CFC Procedures.
     (a) The Ferromex Parties hereby acknowledge that Kansas has no control or
responsibility on whether the CFC Procedures are terminated or not. In this
respect, this Agreement and the Ferrovalle Agreement shall remain in full force
and effect irrespective of the outcome of the CFC Procedures, except as
indicated in Clause Thirteen hereof.
     (b) The Parties hereby acknowledge and agree that nothing contained in this
Agreement shall be interpreted as, nor is to be understood as, binding any of
them to refrain from providing the information and cooperation that may be
required by the CFC under applicable law in the context of the CFC Procedures.
     (c) Kansas hereby acknowledges that by the execution by the Ferromex
Parties of this Agreement and their compliance with the terms hereof and the
terms of the Ferrovalle Agreement, it: (i) has no further complaints to present
to CFC in connection with the matters that are the subject of the CFC
Procedures; and (ii) it does not have or reserve any claims for damages in
connection with, or arising out of, such CFC Procedures or the Ferromex Merger
caused or accrued prior to the execution of this Agreement and to the fullest
extent permitted by applicable law hereby waives any right it may have to bring
any claims, suits or actions in connection therewith (including with respect to
any resolutions issued by a Governmental Authority in the context of the CFC
Procedures). The Parties hereby acknowledge and agree that Kansas is not waiving
any rights or claims of whatever nature against any event, circumstance or
action occurring after the execution of this Agreement or that Kansas takes
knowledge of after the execution of this Agreement, different to the facts and
circumstances giving rise to the CFC Procedures.
     (d) To the extent permitted by applicable law, Kansas releases the Ferromex
Parties and the Ferromex Parties release Kansas of any responsibility,
obligation and/or claim derived from, or related to by any way with, any
controversy that is the subject matter of the CFC Procedures, without reserving
any claim or right to such effect.
     2.5 Withdrawals; Termination Acts.
     (a) The Parties hereby withdraw any type of suit, action, remedy or
procedure related to the Settlement Procedures and the CFC Procedures (insofar
as the CFC Procedures refer to Kansas), and agree to ratify such withdrawal
before a notary public and, if necessary, promptly before the relevant
Governmental Authority (including the Ministry or any judicial or administrative
authority).
     (b) The Parties hereby agree to carry out any actions listed in Exhibit G,
and to cooperate in good faith one with the other, in order to terminate the
determinations contained in the rulings and/or resolutions issued with respect
to the Settlement Procedures and, if possible, the CFC Procedures. Such
obligation includes performing acts and making filings before any judicial
and/or administrative authorities, as well as their ratification, but only to
the extent necessary to terminate the determinations contained in the rulings
and/or resolutions issued with respect to the Settlement Procedures and the CFC
Procedures. The Parties explicitly agree, however, that none of the obligations
stated in this paragraph shall require any of them to enter

19



--------------------------------------------------------------------------------



 



into any agreement that would terminate, modify or limit its rights under this
Agreement, the Trackage Rights, Switching and Interline Settlement Agreement
executed by the Parties concurrently with this Agreement, the Ferrovalle
Agreement and/or their respective Concession Titles.
     (c) The Parties hereby agree to file before the courts and the
administrative and Governmental Authorities that may be necessary (as the
interested Party may require), briefs by means of which they inform of the
execution of this Agreement and the terms and conditions agreed to by the
Parties herein. Kansas hereby agrees that a copy of this Agreement may be
submitted to the CFC by the Ferromex Parties.
     (d) The Parties will take all necessary steps to request that the copies
filed are treated by the Parties and by any Governmental Authority (including
the CFC) as confidential and that the terms of compensation between the Parties
for Trackage Rights granted in this Agreement or in any other Agreement not be
made public by any Governmental Authority (including the CFC) as a result of the
submission of a copy of this Agreement to them. However, the Parties acknowledge
that the decision of any Governmental Authority regarding whether or not to
disclose the content of this Agreement is beyond their control, and that the
disclosure of this Agreement or any of the provisions hereof by any Governmental
Authority shall not in any way diminish the duty of any of the Parties to
perform all of their duties under this Agreement, the Trackage Rights, Switching
And Interline Settlement Agreement and the Ferrovalle Agreement.
     (e) The Parties agree to cooperate between them in order to obtain the
release and/or cancellation of any bond, back-bond, guaranty or security deposit
which have been granted by any of them in connection with the Settlement
Procedures and the CFC Procedures. These actions include, but are not limited
to, the filing of briefs expressing the conformity of the relevant Party with
the release of such bond, back-bond, guaranty or deposit.
     (f) The Parties further agree to carry out, enter into, file, notify,
ratify and/or grant the actions, acts and documents referred to in paragraphs
(a) to (e) of this Section 2.5, hereinafter referred to as the “Termination
Acts”.
     (g) The Termination Acts include, but are not limited to, appearing before
the Federal Supreme Court of Justice, the Collegiate Circuit Courts, the Unitary
Circuit Courts, the Tax and Administrative Justice Federal Court, District
Courts, the Ministry and any other Governmental Authority of any jurisdiction,
federal or local, to ratify or grant again the Termination Acts and, in general,
to carry out any fact or act necessary or advisable in order to comply with all
and each of the issues established in paragraphs (a) to (e) of this Section 2.5.
     (h) Except as otherwise stated herein, Kansas and Ferromex agree to carry
out the Termination Acts no later than 60 (sixty) calendar days following the
execution of this Agreement, unless both Parties expressly agree in writing to
extend such term. The Parties shall jointly file briefs providing for the
termination of the Settlement Procedures within 10 (ten) business days after the
execution of this Agreement.
     2.6 The Other Defendants. Each of the Ferromex Parties hereby covenants and
agrees to obtain from each of the Other Defendants, within 10 (ten) business
days following the

20



--------------------------------------------------------------------------------



 



execution hereof, a full acknowledgment and consent with the settlement
contained in this Agreement, substantially in the form of Exhibit I hereof. The
Ferromex Parties hereby agree that, until such acknowledgment and consent
executed by the Other Defendants is delivered to Kansas, in case any of the
Other Defendants (including their respective officers or Affiliates) asserts any
claim, action, suit or any other form of complaint against Kansas (or against
its parent, subsidiary or Affiliates or its or their respective officers,
directors, agents, employees, or advisors), the Ferromex Parties shall
indemnify, defend and hold harmless Kansas (including its respective officers,
advisors, subsidiary and affiliated companies) of any such claim, action, suit
or complaint filed by the Other Defendants (including their respective officers
or subsidiary or affiliated companies) in connection with or related to this
Agreement, the Ferrovalle Agreement, the Private Procedures, the Termination
Documents and the Ferromex Merger; provided that Kansas shall have the right
(but not the obligation) to choose the legal advisors that handle the dispute
and their fees shall be borne by the Ferromex Parties; and provided further that
upon delivery of the executed acknowledgment and consent by the Other Defendants
the obligation to indemnify assumed by the Ferromex Parties pursuant to this
paragraph, shall be retroactively extinguished and released, as if the Ferromex
Parties had not granted said indemnity.
     2.7 General Indemnity. Each of the Ferromex Parties, on the one hand, and
Kansas, on the other hand (each an “Indemnifying Party”), hereby agrees to hold
each of the Ferromex Parties or Kansas, as applicable, and its corresponding
parent, subsidiaries and Affiliates and their respective officers, directors,
agents, employees, and advisors (the “indemnified parties” and each an
“Indemnified Party”), harmless and indemnify and defend such indemnified
parties, in connection with any claim, action, suit or complaint filed by the
parent, subsidiaries and Affiliates of the indemnifying party and their
respective officers, directors, agents, employees, and advisors, in connection
with or related to this Agreement, the Ferrovalle Agreement, the Settlement
Procedures, the Termination Documents and the Ferromex Merger, provided that the
indemnified party shall have the right (but not the obligation) to choose the
legal advisors that handle the relevant dispute and their fees shall be borne by
the indemnifying party.
     2.8 Future Proceedings. In light of the provisions of the foregoing
paragraphs, and in case there is any resolution from a Governmental Authority
after the date hereof in connection with the Settlement Procedures, it shall be
deemed that such resolution is not binding on the Parties; provided however that
this Agreement is not intended to terminate or leave without substance the
rights of the Parties acquired hereunder and is not intended to be a waiver of
any rights of any of the Parties related to facts or events occurring after the
date hereof.
     Clause Three. Consideration for Waivers and Termination of the Private
Procedures.
     3.1 Consideration for Termination and Waivers.
     (a) Each of the Parties hereby acknowledges and agrees that the execution
and compliance with this Agreement and the Ferrovalle Agreement are an essential
part of the settlement contained herein (motivo determinante) and are agreed to
by the Ferromex Parties as consideration for the waivers granted by Kansas and
the termination of the Private Procedures

21



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
and withdrawal from the CFC Procedures. The Ferromex Parties hereby acknowledge
and agree that their obligations under this Agreement and the Ferrovalle
Agreement shall be interpreted so as to provide Kansas with an effective
consideration for the waivers and termination of the Private Procedures and its
cooperation in the termination of the CFC Procedures as provided hereunder.
     (b) Nothing contained in this Agreement shall prevent one of the Parties
from seeking specific performance, damages, lost profits and/or the specific
remedies for the breach of the obligations contained in this Agreement and the
Ferrovalle Agreement, either through judicial or arbitral actions (as the case
may be) and/or administrative procedures.
     3.2 Survival of Provisions. In case the Ferrovalle Agreement is terminated
or amended, in whole or in part, for any reason whatsoever before its stipulated
term (including by breach of the Parties with their obligations thereunder) this
Agreement shall remain in full force and effect to the fullest extent permitted
by applicable law.
     3.3 Cooperation and Further Actions. The Parties hereby agree to carry out
any actions that are reasonably necessary and to cooperate in good faith one
with the other in order to ensure that the provisions of this Agreement and the
Ferrovalle Agreement become fully effective. This obligation includes entering
into any form of actions and/or agreements and the filing of all types of
documents before any judicial and/or administrative authorities, as well as the
ratification thereof.
     Clause Four. Trackage Rights Rates.
     4.1 [****]
     4.2 [****]
     4.3 General Conditions on Rates.
     (a) Value Added Tax. The rates payable in connection with trackage rights
under Section 4.1 and 4.2 shall be added with the applicable value added tax.
     (b) Periodic Adjustment of Rates. [****]
     (c) Billing Terms and Conditions. The terms and conditions of the
conciliation, invoicing and payment of the rates referred to in this Clause Four
shall be those detailed in Clause Ten of this Agreement, and amended as mutually
agreed upon by the authorized representatives of the Parties hereto from time to
time.
     4.4 Acknowledgment. The Parties hereby acknowledges the validity, in terms
of Article 36 of the Railroad Service Law, of the agreements reached with
respect to the rates that from now on they shall pay each other for trackage
rights pursuant to Sections 4.1 and 4.2

22



--------------------------------------------------------------------------------



 



above. In such respect they agree not to petition the Ministry to make any
determination of rates in such regard under said Article 36 of said Railroad
Service Law or otherwise.
     Clause Five. Trackage Rights — Veracruz.
     5.1 Trackage Rights for Trains in the Veracruz Access Zone.
     (a) Scope. Subject to the terms and conditions provided herein and pursuant
to the first paragraph of Article 36 of the Railroad Service Law, Ferrosur
hereby grants Kansas trackage rights over the Line V as well as over all
sidings, secondary tracks, industrial tracks, connections, spurs, yard tracks,
and crossings of Line V between Santa Fe and the Veracruz Yard, as described in
Appendix 1, and any other Trackage within the Veracruz Access Zone, including
all sidings, secondary tracks, industrial tracks, connections, spurs, yard
tracks, and crossings to directly serve any industry and/or User currently or in
the future located within the Veracruz Access Zone with Trains consisting of
Cars that are to be delivered to, or picked up from, the same industry and/or
User.
     (b) A Kansas Train may enter and exit the trackage right granted in
paragraph (a) above to deliver directly to, or to pick up directly from,
industries and/or Users located within the Veracruz Access Zone only if all of
the Cars in the Kansas Train are to be delivered to, or were picked up from, the
same industry and/or User. The trackage rights granted under this Section 5.1
shall allow Kansas to operate an unlimited number of Cars or Trains and shall be
without limitation on the length of Trains and without limitation on the number
of Cars or Trains of Kansas seeking access in any hour, day, week, month or
year.
     5.2 Trackage Rights for Trains to APIVER.
     (a) Scope. Subject to the terms and conditions provided herein and pursuant
to the first paragraph of Article 36 of the Railroad Service Law, Ferrosur
hereby grants Kansas trackage rights over the Line V as well as over all
sidings, secondary tracks, industrial tracks, connections, spurs, yard tracks,
and crossings of Line V between Santa Fe and the Veracruz Yard and any Trackage
within land owned or controlled by the APIVER (as described in Appendix 1), and
any other Trackage within the Veracruz Access Zone, including all sidings,
secondary tracks, industrial tracks, connections, spurs, yard tracks, and
crossings to directly serve any industry and/or User currently or in the future
located within land currently owned or controlled by the APIVER identified in
Appendix 1.
     (b) A Kansas Train may enter and exit the trackage right granted in
paragraph (a) above to deliver directly to Users located within the APIVER only
if (i) all of the Cars in the Kansas Train are to be delivered to the same User,
and (ii) such Kansas Train meets and complies with all of APIVER’s requirements
and falls within the arrival schedule set by Ferrosur for the operation of the
Veracruz Yard (which shall be set on a non-discriminatory basis).
     (c) The trackage right referred to in the preceding paragraphs, shall be
subject to the following:

23



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

  [a]   after delivery of the Cars to or from the corresponding User, Kansas’
Tractive Equipment shall exit the land currently owned or controlled by the
APIVER identified in Appendix 1, without Dragged Equipment; and     [b]  
Ferrosur shall pick up the same number of Cars delivered by Kansas to a single
User within APIVER pursuant to paragraphs (a) and (b) above at no cost, and then
Interchange them with Kansas at the Veracruz Yard;

     5.3 Trackage Rights for other Type of Trains. Subject to the terms and
conditions provided herein and pursuant to the first paragraph of Article 36 of
the Railroad Service Law, Ferrosur hereby grants Kansas trackage rights over the
Line V as well as over all sidings, secondary tracks, industrial tracks,
connections, spurs, yard tracks, and crossings of Line V between Santa Fe and
the Veracruz Yard (as further detailed in Appendix 1 attached hereto) for all
rail freight traffic originating in and/or bound for the Veracruz Yard, subject
to the following:

  (i)   If a Kansas’ Train entering the trackage right granted above includes
Cars destined to more than one industry and/or User located within the Veracruz
Access Zone, or if Kansas notifies Ferrosur that Kansas wishes to move Cars
tendered for rail movement from more than one industry and/or User located
within the Veracruz Access Zone using a single Kansas Train, Ferrosur shall
provide switching services to Kansas to deliver the Cars to or to pick up the
Cars from more than one industry and/or User located within the Veracruz Access
Zone, and shall Interchange such Cars with Kansas at the Veracruz Yard. These
switching services shall be provided under the terms of and through payment of
the rate referred to in Section 6.1 below; and     (ii)   The Parties agree that
due to infrastructure constraints at the Veracruz Yard, Kansas shall have the
right to enter the Veracruz Yard [****] Car quota shall not be reduced by any
Kansas Cars (Loaded or otherwise) located at the Veracruz Yard due to Ferrosur’s
failure to: (a) deliver such Cars to the relevant industry and/or User; or (b)
place Kansas Cars for pick up at the Veracruz Yard. Additionally, Ferrosur shall
send a notice to Kansas indicating that they cannot receive additional Cars at
the Veracruz Yard and providing an estimated time in which they will be able to
receive such additional Cars and the number thereof.

     5.4 Other Provisions. The Parties hereby further agree that any and all
prior specifications, agreements or obligations acquired with respect to any
tracks or section of tracks comprised by the Santa Fe-Veracruz trackage right as
described in their respective Concession Titles are hereby terminated; provided,
however, that in the event this Agreement is terminated or annulled for any
reason whatsoever, any agreements between Ferrosur and Kansas in effect before
the execution of this Agreement, shall be immediately reinstated

24



--------------------------------------------------------------------------------



 



without the need of any further action or agreement among the Parties,
including, the limitations on the number of Kansas Railroad Equipment.
     Clause Six. Switching Services.
     6.1 Veracruz Access Zone.
     (a) Ferrosur hereby and as of the execution of this Agreement agrees to
provide switching services to Kansas throughout the entire Veracruz Access Zone,
as it may be necessary in order to ensure at all times that Kansas is allowed
to:

  (i)   provide service to and from the entire Port of Veracruz and the Veracruz
Yard; and     (ii)   provide service to and from any Users and businesses
located on land controlled or managed now or in the future by the APIVER; and  
  (iii)   provide service to and from any site located within the Veracruz
Access Zone identified in Appendix 1, in addition to those referred to in
paragraphs (i) and (ii) above.

     (b) The aforesaid switching services shall include access to the docks,
yards, auxiliary or secondary tracks, industrial tracks, sidings, escape tracks,
spurs, yard tracks, and crossings found currently or in the future within the
Port of Veracruz, the Veracruz Access Zone and the APIVER that are Ferrosur
Trackage or that Ferrosur has otherwise access to.
     (c) For the avoidance of doubt, it is the intention of Kansas and Ferrosur
that through the switching services granted in this Section 6.1, Kansas shall
have the right to access through switching services provided by Ferrosur all
existing port and other facilities and industries to which Ferrosur currently or
in the future has access directly, by switching services, joint facility or
other arrangements including agreements with the APIVER or any contractor or
concessionaire of APIVER and any location within the Port of Veracruz, the
Veracruz Access Zone and the APIVER. This shall be deemed to include for the
benefit of Kansas any extension, increase, construction, improvements, changes
or additions made by the APIVER, the Ferromex Parties or any third party to the
Veracruz Yard, the Port of Veracruz or any new ports (recintos portuarios)
established, built or constructed within the Municipality of Veracruz and its
adjacent municipalities, if and to the extent Ferrosur obtains rights to such
extensions, increases, constructions, improvements, changes or additions which
are at least equivalent to the rights it currently holds to existing facilities.

25



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (d) The agreement to provide switching services is in addition to, and does
not exclude any of, the trackage rights granted under Clause Five of this
Agreement. In such sense, Kansas shall notify Ferrosur (including by electronic
means) on every occasion that Kansas intends to make use of any of the trackage
rights referred to in Clause Five or the switching services mentioned in this
Section 6.1 [****].
     (e) To the extent that, for the provision of the switching services under
this Section 5.1, access to the current Veracruz Yard is necessary, the Parties
agree that due to infrastructure constraints at the Veracruz Yard, Kansas shall
have the right to enter the Veracruz Yard with a maximum of 125 (one hundred and
twenty five) Cars, provided the same are delivered in compliance with the rules
and schedules of the APIVER per each of the three 8-hour windows comprising the
daily arrivals schedule of the Veracruz Yard. [****]
     (f) The Parties hereby further agree that any and all prior agreements made
in relation to the number of Kansas Railroad Equipment allowed in the Veracruz
Access Zone or any tracks or section of tracks comprised by Veracruz Access Zone
are hereby terminated; provided, however, that in the event this Agreement is
terminated or annulled for any reason whatsoever, any rights that Kansas had
before the execution of this Agreement, shall be immediately reinstated without
the need of any further action or agreement among the Parties, including, the
limitations on the number of Kansas Railroad Equipment.
     (g) Rates. In connection with switching services referred to in this
Section 6.1, from and after January 1, 2010, Ferrosur shall have the right to
charge and Kansas shall have the obligation to pay, [****] for each Loaded Car.
     (h) [****]
     (i) Billing Terms and Conditions. The terms and conditions of the
conciliation, invoicing and payment of the rates referred to in Section 6.1(g)
shall be those detailed in Clause Eleven of this Agreement, and amended as
mutually agreed upon by the authorized representatives of the Parties hereto
from time to time.
     (j) Acknowledgment. The Parties hereby acknowledge the validity, in terms
of Article 36 of the Railroad Service Law, of the agreements reached with
respect to the rates mentioned in this Section 6.1. In such respect they agree
not to petition the Ministry to make any determination of rates in such regard
under said Article 36 of said Railroad Service Law or otherwise.
     6.2 Puebla-Tlaxcala Industrial Zone/Volkswagen at Panzacola.
     (a) Ferrosur hereby and as of the execution of this Agreement grants Kansas
switching rights in order to ensure that at all times Kansas is allowed to
provide service to and

26



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
from the Puebla-Tlaxcala Access Zone with an unlimited number of Cars, with
access to all existing or future yards, auxiliary or secondary tracks,
industrial tracks, sidings, escape tracks, spurs, yard tracks, crossings,
facilities and/or industries, to which Ferrosur currently or in the future has
access directly or indirectly within the Puebla-Tlaxcala Access, as it may be
necessary.
     (b) Volkswagen Facility. For the avoidance of doubt, the foregoing includes
switching rights granted by Ferrosur to Kansas in order to ensure that at all
times Kansas is allowed to provide service to and from the facilities located on
Line SA at KP 34+179.00, and including the right to serve any future User
operating that facility, with an unlimited number of Cars, with access to all
existing or future yards, auxiliary or secondary tracks, industrial tracks,
sidings, escape tracks, spurs, yard tracks, crossings, facilities and/or
industries, to which Ferrosur currently or in the future has access directly or
indirectly, as it may be necessary.
     (c) For the purpose of providing the services described in this
Section 6.2, the Parties hereby agree to designate Lechería as a point of
Interchange, which shall be operated in accordance with the internal regulations
of Ferrovalle in effect from time to time.
     (d) Rates. Ferrosur shall have the right to charge Kansas and Kansas shall
have the obligation to pay to Ferrosur a rate contained in Table 1 in connection
with the switching services granted under this Section 6.2:
Table 1
[****]
     (e) [****]
     (f) Fuel Surcharge. The Parties further agree that Ferrosur shall have the
right to apply a fuel surcharge to reflect the increases in the prices of fuel
in accordance with current operating practices.
     (g) Billing Terms and Conditions. The terms and conditions of the
conciliation, invoicing, revision and payment of the rates referred to in this
Section 6.2 shall be those detailed in Clause Ten of this Agreement, and amended
as mutually agreed upon by the authorized representatives of the Parties hereto
from time to time.
     (h) Acknowledgment. The Parties hereby acknowledge the validity, in terms
of Article 36 of the Railroad Service Law, of the agreements reached with
respect to the rates

27



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
mentioned in this Section 6.2. In such respect they agree not to petition the
Ministry to make any determination of rates in such regard under said Article 36
of said Railroad Service Law or otherwise.
     Clause Seven. Other Access Rights.
     7.1 FCCM.
     (a) Ferrosur, hereby and as of the execution of this Agreement grants FCCM
trackage rights over Line V, Line GA, Line G, Line Z and Line FA granted to
Ferrosur in the Ferrosur Concession, between El Chapo and Santa Fé (as provided
below), with an unlimited number of Cars and Trains seeking access in any time
to serve traffic originating in and/or bound for any of the terminals included
in the trackage granted in concession to the Chiapas-Mayab Railway Unit and/or
the industries currently in or that in the future will be located along such
tracks.
     (b) Ferrosur hereby agrees to notify FCCM of the rights conferred to it in
this Agreement, within 15 (fifteen) days following the execution hereof, so that
FCCM may negotiate a compensation for the trackage right granted FCCM by this
Section 6.1. [****] From the date such notification is made by either Ferrosur
or Kansas, FCCM shall irrevocably acquire the trackage rights mentioned in this
Section 7.1.
     (c) [****]
     (d) The Parties hereby acknowledge and agree that the provisions contained
in this Section 7.1 shall be interpreted broadly so as to ensure that neutral
access between the trackage of FCCM and the trackage of Kansas is restored.
     (e) The management, operation, dispatching and maintenance of the tracks
subject to trackage rights under Section 7.1 shall, at all times, be under the
exclusive direction and control of Ferrosur, and the movement of Railroad
Equipment over and along such tracks shall at all times be subject to the
direction and control of Ferrosur’s authorized representatives and in accordance
with such reasonable operating rules as Ferrosur shall from time to time
institute, provided, however, that in the management, operation, dispatching and
maintenance of said tracks, Ferrosur and FCCM shall be treated equally. All
operating, dispatching and maintenance decisions by Ferrosur affecting the
movement of Railroad Equipment over the relevant tracks shall be made on a
non-discriminatory basis, without reference to ownership. The foregoing shall
include, without limitation, decisions as to terminal departure times,
destination terminal receiving times, en-route delays, track maintenance and the
scheduling of maintenance windows.
     7.2 Access to and from APIVER.
     (a) The Ferromex Parties hereby agree that they will take all legal and
commercial actions reasonably necessary to ensure that Kansas can make use of
any and all access and any other prerogatives granted to any of the Ferromex
Parties by the APIVER and/or any person

28



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
obtaining a concession for integral port administration (concesión para la
admninistración portuaria integral) for the operation of a new or adjacent port
facility in the Municipality of Veracruz or in the municipalities adjacent to
the Municipality of Veracruz and/or the area currently comprised by said
municipalities.
     (b) The provisions contained in the preceding paragraph shall be deemed to
include for the benefit of Kansas, on terms equivalent to those contained in
this Agreement, any extension, increase, construction, improvements, changes or
additions made by the APIVER, the Ferromex Parties or any third party to the
Veracruz Yard, the Port of Veracruz or any new ports (recintos portuarios)
established, built or constructed within the Municipality of Veracruz and its
adjacent municipalities, if and to the extent Ferrosur obtains rights to such
extensions, increases, constructions, improvements, changes or additions which
are at least equivalent to the rights it currently holds to existing facilities.
     (c) The Parties hereby specifically and conclusively agree that nothing in
this Agreement is intended, nor shall be construed as intending, to hold
Ferrosur liable for pursuing or securing approvals, amendments or any other
action from APIVER, relating to Kansas’ use of the trackage and switching rights
granted hereunder.
     (d) Ferrosur agrees that it will defend and hold Kansas harmless of any
claim made by APIVER or any third party in connection with any use that Kansas
makes of the prerogatives and access granted by Ferrosur hereunder, when
operating in accordance with Ferrosur’s instructions or the provisions of this
Agreement. Kansas shall have the right (but not the obligation) to choose the
legal advisors that handle the dispute and their fees shall be borne by
Ferrosur.
     (e) Kansas agrees that it will defend and hold Ferrosur harmless of any
claim made by APIVER or any third party in connection with any use that Kansas
makes of the prerogatives and access granted by Ferrosur hereunder, when
operating in violation of Ferrosur’s instructions or the provisions of this
Agreement. Ferrosur shall have the right (but not the obligation) to choose the
legal advisors that handle the dispute and their fees shall be borne by Kansas.
     7.3 Ferrovalle By-Pass.
     (a) [****]
     (b) [****]
     (c) Unless otherwise agreed in writing by the authorized representatives of
Kansas and Ferrosur, the location of tracks designated for pickup and for
delivery of the Dragged Equipment of Kansas and Ferrosur under this Section 7.3
at the point of [****].
     (d) Dragged Equipment shall be deemed to be in the receiving Party’s
account when placed on the designated Interchange tracks and the Tractive
Equipment of the delivering carrier

29



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
is uncoupled therefrom and said Dragged Equipment is accompanied or preceded by
proper forwarding data via electronic methods pursuant to and as defined by the
AAR.
     7.4 Ferrovalle By-Laws and Certain Rates.
     (a) The Ferromex Parties and Kansas hereby agree that they will enter into
whatever agreements and actions are necessary (including Shareholders Meetings)
in order to amend the By-laws of Ferrovalle in substantially the same terms set
forth in Exhibit J hereof. Such agreements, actions and amendments, shall be
entered into by the applicable Ferromex Parties, Kansas and Ferrovalle within
the 30 (thirty) calendar days following the execution of this Agreement.
     (b) Notwithstanding the foregoing, for so long as the by-laws of Ferrovalle
have not been amended in accordance with the terms set forth in Exhibit J, the
Ferromex Parties and Kansas hereby agree that Ferrovalle shall be managed in
accordance with the provisions and principles of said in Exhibit R, including
the Financial Policies that form part of such Exhibit J.
     (c) [****]
     (d) The rates referred to in the preceding paragraph may be subject to
adjustments as agreed to by Kansas, Ferromex, Ferrosur and Ferrovalle.
     (e) [****]
     (f) [****]
     7.5 Cooperation and Further Actions. The Parties hereby agree to carry out
any actions that are reasonably necessary and to cooperate in good faith one
with the other in order for the provisions of this Clause Seven to become fully
effective. Likewise, they agree to not carry out any act or action that may
impede the provisions of this Clause Seven becoming fully effective. Without
limiting the above, the Parties shall enter into and deliver the additional
documents and shall perform the subsequent acts that are necessary or convenient
to carry out the obligations under this Clause Seven in an effective way.
     Clause Eight. Maintenance and Operation of Subject Trackage.
     8.1 General Rules. Subject to the Applicable Framework, Subject Trackage
User shall have the right (but not the obligation) to construct, maintain,
repair, and renew, at its sole cost and expense, and, as permitted by the
corresponding legal provisions, the tracks and other forms of infrastructure
which connect the respective lines of the Parties and which are located on the
right-of-way of the Subject Trackage User and to the clearance point in the
right-of-way of the Subject Trackage Owner switch connecting to the connecting
track constructed by the Subject Trackage User.

30



--------------------------------------------------------------------------------



 



     8.2 License. Subject Trackage Owner hereby grants to Subject Trackage User
a license over that portion of the Subject Trackage Owner’s property between
right-of-way line and clearance point of Subject Trackage Owner’s switch
connecting to the connecting track constructed by the Subject Trackage User in
order for Subject Trackage User to maintain such trackage.
     8.3 Alternative Routes.
     (a) Subject Trackage Owner, at its expense, shall maintain its
corresponding Subject Trackage. In the event that for operating convenience,
necessity or emergency, Subject Trackage Owner directs Subject Trackage User to
use adjacent Owner’s track and track connections between or beyond the terminal
of the Owner’s Subject Trackage as an alternative route, then and in such event,
such trackage, track connections and appurtenances shall be deemed to be part of
the Owner’s Subject Trackage and shall be governed by all the provisions of this
Agreement.
     (b) To avoid any negative impacts on the trackage rights rates payable by
Subject Trackage User in case an alternative route is determined, if Subject
Trackage Owner directs Subject Trackage User to use an alternative route as
provided in paragraph (a), the trackage rights rates payable by Subject Trackage
User in connection with its use of the alternative route may in no case exceed
the total amount that Subject Trackage User would have paid to Subject Trackage
Owner for the use of the ordinary route.
     8.4 Track Connections. Subject Trackage Owner shall construct, maintain,
repair, and renew, at the sole cost and expense of Subject Trackage User, and
shall own the portions of the track connections between said tracks of the
Parties hereto between the headblock and clearance point of Owner’s switch
connecting to the connecting track constructed by Subject Trackage User located
on the right-of-way of Subject Trackage Owner. Any costs and expenses to be
refunded by the Subject Trackage User under this Section 8.4 shall be reasonable
in the context of the work performed by Subject Trackage Owner and, in any case,
shall be duly documented by the applicable invoices of the expenses incurred
into by the Subject Trackage Owner.
     8.5 Direction and Control of Construction, Maintenance, Repair, and
Renewal.
     (a) The construction, maintenance, repair, and renewal of Subject Trackage
shall be under the exclusive direction and control of Subject Trackage Owner.
The Subject Trackage Owner shall make any changes in and/or additions to its
Subject Trackage which may be required by law, and progressively during
construction these shall become part of Owner’s Subject Trackage. Subject
Trackage Owner may make any changes in and/or additions to its Subject Trackage
which Subject Trackage Owner deems necessary or desirable for the safe,
efficient, and economical use of its Subject Trackage by the Parties, and these
shall progressively during construction become part of the Owner’s Subject
Trackage.
     (b) Subject Trackage User may request changes in and/or additions to the
Subject Trackage which Subject Trackage User shall deem necessary or desirable
for the safe, efficient, and economical use of the Subject Trackage by the
Parties, and Subject Trackage Owner shall, if it concurs, construct the same
upon such terms and conditions as may be agreed upon and they

31



--------------------------------------------------------------------------------



 



shall become part of the Subject Trackage. If Subject Trackage Owner does not
concur in the construction of changes in and/or additions the Subject Trackage
requested by Subject Trackage User, Subject Trackage Owner shall nevertheless,
unless the construction of such changes in and/or additions to the Subject
Trackage would materially impair the usefulness of the Subject Trackage at the
location of the requested change or addition, construct such changes in and/or
additions at Subject Trackage User’s sole expense, in which event, Subject
Trackage Owner shall be prohibited from using any part of said changes or
additions. Even if Subject Trackage Owner constructs the changes in and/or
additions to the Subject Trackage at the sole cost of Subject Trackage User,
Subject Trackage Owner shall thereafter maintain such changes in and/or
additions to the Subject Trackage as part of the Subject Trackage.
     (c) Subject Trackage Owner shall make no retirement, withdrawal,
elimination or disposal of any part of the Subject Trackage which would
permanently or materially impair the usefulness thereof to the Subject Trackage
User.
     8.6 Direction and Control of Management and Operation. The management and
operation of the Subject Trackage shall be under the exclusive direction and
control of Subject Trackage Owner. Subject Trackage Owner shall have the
authority to change the management and operations on and over the Subject
Trackage as in its judgment may be necessary, expedient, or proper for the
operations thereof herein intended provided, however, that Subject Trackage
Owner must conform to the operating conditions established by the Service
Standards Committee under Clause Twelve hereof. Trains of the Parties hereto
shall be given equal dispatch.
     8.7 General Terms and Conditions of the Trackage Rights. Subject Trackage
User’s use of the trackage rights granted under this Agreement shall be subject
to the terms and conditions set forth in the following paragraphs:
     (a) Subject to the rest of the terms and conditions provided in this
Agreement, Kansas shall have the non-exclusive right to use the Ferrosur Subject
Trackage for the operation of its Railroad Equipment over the Ferrosur Subject
Trackage; all subject to the terms and conditions contained herein, in common
with the Subject Trackage Owner and such other railroad company or companies as
Subject Trackage Owner has heretofore admitted or may hereafter at any time in
the future admit to the joint use of all or any part of the Subject Trackage;
provided, however, that Subject Trackage Owner may not admit to the Subject
Trackage after the execution of this Agreement, any other railroad company or
companies (other than as provided in Section 7.1 of this Agreement) whose use of
the Subject Trackage will impair the quality or viability of Subject Trackage
User’s access granted in this Agreement.
     (b) Subject Trackage User shall, in good faith, use the Subject Trackage
pursuant to, perform all acts required by applicable law to transit and operate
over the Subject Trackage owned by Subject Trackage Owner in accordance with,
and shall perform all operation over the Subject Trackage in strict compliance
with, the requirements of this Agreement and the Applicable Framework.
     (c) Immediately prior to accessing the Subject Trackage, the Subject
Trackage User shall assure that its Tractive Equipment has sufficient fuel in
its fuel tanks and that the members

32



--------------------------------------------------------------------------------



 



of its train crew have sufficient hours of service remaining available under law
to allow Subject Trackage User’s Train to move the entire length of the Subject
Trackage on which the Train is to operate without Subject Trackage User’s Train
needing refueling or re-crewing.
     (d) Any use of the Subject Trackage by Subject Trackage User other than the
use agreed upon in this Agreement is prohibited unless authorized in a writing
executed by a duly authorized officer of the Subject Trackage Owner.
     (e) It is understood and agreed that in addition to the foregoing
limitation, Subject Trackage user shall not have the right, except as
specifically provided in this Agreement, to:

  (i)   Exit the section comprised by the trackage right in question at a point
other than the opposite end of such trackage right; provided that this
limitation shall not be applicable in those cases in which this Agreement
specifically provides that the Subject Trackage User shall have the right to
serve the industry and/or Users located within the trackage right in question;
or,     (ii)   Set out, pickup, store or switch upon the Subject Trackage, or
any part thereof, except as necessary for handling Railroad Equipment that is
bad ordered en route, unless otherwise provided in this Agreement or agreed upon
in writing by the operating departments of both Parties; or,     (iii)   Permit
or admit any third party to the use of all or any portion of the Subject
Trackage, nor under the guise of doing its own business, contract or make any
agreement to handle as its own Trains, Tractive Equipment, or Cars over or upon
the Subject Trackage, or any portion thereof, or the Trains, Tractive Equipment
and Cars of any such third party which in the normal course of business would
not be considered as the Trains, Tractive Equipment or Cars of Subject Trackage
User; or,     (iv)   Except as otherwise provided for in this Clause Eight,
construct tracks connecting to the Subject Trackage without approval from the
Subject Track Owner; or,     (v)   Handle any cars on or over the Subject
Trackage which have a gross weight in excess of the applicable weight
limitations contained in the applicable timetable; or,     (vi)   Establish
fueling locations on Subject Trackage; or     (vii)   Establish any crew change
point on Subject Trackage; or     (viii)   Treat, store or dispose of Hazardous
Materials on the Subject Trackage.

     8.8 Additional Rules on Management and Operation of Subject Trackage.
     (a) Subject Trackage Owner shall employ all persons necessary to construct,
operate, maintain, repair, and renew theSubject Trackage. Subject Trackage Owner
shall be bound to use only reasonable and customary care, skill, and diligence
in the construction, operation,

33



--------------------------------------------------------------------------------



 



maintenance, repair, and renewal of the Subject Trackage and in managing same;
provided however that said construction, operation, maintenance, repair, and
renewal shall at all times be consistent with the Applicable Framework.
     (b) Subject Trackage Owner shall keep the Subject Trackage in a state of
reasonable repair and reasonably suitable for the combined requirements of the
Parties and of such other railroad companies as Subject Trackage Owner has
heretofore admitted or may hereafter admit to use of the Subject Trackage, and,
at least, in the conditions that are necessary for compliance with the
Applicable Framework. In the event there are conditions from time to time which
require speed restrictions with respect to any location on the tracks comprised
in the Subject Trackage, Subject Trackage Owner shall, with reasonable
promptness, notify Subject Trackage User of such speed restrictions and repair
such conditions so as to permit the removal of such speed restrictions.
     (c) Subject Trackage User shall be given the same advance notice of
maintenance plans and schedules as is provided to Subject Trackage Owner’s
personnel.
     (d) All officers, agents, and employees of Subject Trackage Owner engaged
in the management, operation, and maintenance of the Subject Trackage shall
perform their duties in a fair, impartial, and just manner.
     (e) Subject Trackage Owner may occasionally substitute any track or tracks
for those delineated in this Agreement for use by Subject Trackage User;
provided that no such substitution may be made without the consent of Subject
Trackage User which will not be unreasonably withheld. When any tracks which are
not part of the Subject Trackage User are used as provided herein, the Agreement
shall govern for purposes of direction and control and liability as if all
movement had been made over the Subject Trackage Owner.
     (f) To avoid any negative impacts on the trackage rights rates payable by
Subject Trackage User in case any substitute tracks are used, if Subject
Trackage Owner determines said substitution in accordance with the preceding
paragraph, the trackage rights rates payable by Subject Trackage User in
connection with its use of the substitute tracks may in no case exceed the total
amount that Subject Trackage User would have paid to Subject Trackage Owner for
the ordinary tracks.
     8.9 Repairs on Dragged Equipment; Removal of Bad Ordered Tractive
Equipment.
     (a) If the Dragged Equipment of Subject Trackage User is bad ordered en
route on the tracks subject to switching services or interline services rights
and it is necessary that it be set out, such bad ordered Dragged Equipment
shall, after being promptly repaired, be promptly picked up and delivered to
Subject Trackage User. Applicable AAR rules shall be applied to determining
appropriate billing and payment procedures.
     (b) Unless otherwise agreed, Subject Trackage Owner shall, at Subject
Trackage User’s sole cost and expense, furnish the required labor and material
and perform light repairs to make such bad ordered Dragged Equipment safe for
movement. In the case of such repairs by Subject Trackage Owner for Dragged
Equipment in Subject Trackage User’s account, billing therefor shall be in
accordance with the Interchange Rules in effect on the date of performance of

34



--------------------------------------------------------------------------------



 



the repairs. Subject Trackage Owner shall then prepare and submit billing
directly to and collect from the Dragged Equipment owner for Dragged Equipment
owner responsibility items as determined under said Interchange Rules, and
Subject Trackage Owner shall prepare and submit billing directly to and collect
from Subject Trackage User for line responsibility items as determined under
said Interchange Rules.
     (c) Subject Trackage Owner shall also submit billing to and collect from
Subject Trackage User any charges for repair to Dragged Equipment that is
Subject Trackage User responsibility items as determined under said Interchange
Rules should said Dragged Equipment owner refuse or otherwise fail to make
payment therefor following reasonable good faith efforts by Subject Trackage
Owner to collect such charges for repair of Dragged Equipment from the owner
thereof.
     (d) If Tractive Equipment operated by one Party is bad ordered en route
while on the Trackage of the other Party and it is necessary that such Tractive
Equipment be set out, such bad ordered Tractive Equipment may be dragged by the
Party on whose Trackage the Tractive Equipment became bad ordered to whichever
point of Interchange with the other Party is deemed convenient by the operator
of the Trackage on which the Tractive Equipment became disabled. Absent other
circumstances, this point of Interchange shall be the point of Interchange
between the Parties which is closest to the location at which the Tractive
Equipment became bad ordered. The Party dragging the other Party’s bad ordered
Tractive Equipment is entitled to recover from the Party whose Tractive
Equipment is being dragged any reasonable costs and expenses incurred in
connection with the dragging or removal of the bad ordered Tractive Equipment,
and shall not be bound to make any form of repairs thereto.
     8.10 Derailment and Accidents Involving Hazardous Materials.
     (a) In case of any incident, accident, derailment, or vehicle striking or
being struck by Equipment, involving Equipment operated by a Party hereto
carrying Hazardous Materials or pollutants shall occur on the Subject Trackage,
any report required by federal, state or local authorities shall be the
responsibility of such Party. Each Party shall advise the other Party
immediately of the occurrence of a derailment involving Equipment operated by
the Party carrying Hazardous Materials.
     (b) Unless otherwise agreed by the Parties, Subject Trackage Owner shall
undertake any Response Action (as defined below) in accordance with all federal,
state, or local regulatory requirements necessitated by a release of Hazardous
Materials on Subject Trackage Owner’s right-of-way underlying the Subject
Trackage from Equipment operated by either Party hereto upon the occurrence of a
derailment. Subject Trackage User shall have data or a representative available
at the scene of any derailment involving Equipment operated by it to provide
information concerning the characteristics of Hazardous Materials released.
     (c) If following a derailment upon the Subject Trackage, Hazardous
Materials must be transferred to undamaged Cars or other vehicles, unless
otherwise agreed by the Parties, the Party whose Equipment was involved in such
derailment shall perform the transfer; provided, however, that if the Hazardous
Materials are in damaged Cars of a Train of Subject Trackage User that are
blocking the Subject Trackage, Subject Trackage Owner shall transfer the

35



--------------------------------------------------------------------------------



 



Hazardous Materials; provided further that transfers of Hazardous Materials by
Subject Trackage User shall only be conducted after being authorized by Subject
Trackage Owner.
     (d) In the event any cleanup, response, removal or remediation of any
environmental condition on the Subject Trackage is necessary (collectively a
“Response Action”), neither Party shall be entitled to any damages, actual or
consequential, by reason of the Response Action’s interference with the other
Party’s use of the Subject Trackage. Subject Trackage Owner and its contractors
shall have full, unrestricted and unconditional access to the Subject Trackage
for the purpose of completing or engaging in a Response Action for which Subject
Trackage Owner has any responsibility or, at Subject Trackage Owner’s option, a
Response Action which Subject Trackage Owner has undertaken should Subject
Trackage User fail to diligently pursue and complete such Response Action to the
satisfaction of Subject Trackage Owner; provided, however, that any Response
Action (i) shall be undertaken and completed pursuant to a work plan (including
a schedule) submitted to the other Party for its review and, in the case of
Subject Trackage Owner, approval, and (ii) shall not unreasonably, in terms of
duration or otherwise, restrict the other Party’s use of the Subject Trackage.
Either Party’s completion of any of the other Party’s obligations hereunder
shall not be deemed a release of such obligations under this Agreement. Subject
Trackage Owner shall have the right, but not the obligation, to conduct
reasonable inspections of any Response Action of Subject Trackage User and
Subject Trackage User shall provide Subject Trackage Owner all information
requested by Subject Trackage Owner regarding any Response Action of Subject
Trackage User or any Environmental Claims for which Subject Trackage User is
responsible.
     8.11 Training of Subject Trackage User’s Crews.
     (a) Subject Trackage Owner has the right to administer to all employees of
Subject Trackage User engaged in or connected with the operations of Subject
Trackage User on or along the Subject Trackage, periodic examination on the
rules of Subject Trackage Owner related to the Subject Trackage, provided, with
respect to such examinations that, upon request of Subject Trackage User,
Subject Trackage Owner shall qualify one or more of Subject Trackage User’s
supervisory officers on said rules and such supervisory officer or officers so
qualified shall examine all employees of Subject Trackage User engaged in or
connected with Subject Trackage User’s operations on or along the Subject
Trackage.
     (b) Pending qualification of the crews of Subject Trackage User, Subject
Trackage Owner shall furnish a pilot or pilots, at the expense of Subject
Trackage User, as deemed necessary by Subject Trackage Owner to assist in
operating trains of Subject Trackage User over the Subject Trackage. In addition
to all other qualification requirements, crews of Subject Trackage User shall
not be deemed qualified to operate on the Subject Trackage until such crew
members have completed five (5) trips over the Subject Trackage under the
supervision of User’s qualified supervisory officers or Owner-supplied pilot or
pilots.
     (c) If any employee of Subject Trackage User shall neglect, refuse, or fail
to abide by Subject Trackage Owner’s rules, instructions, and restrictions
governing the operation on or along the Subject Trackage, such employee shall,
upon written request of Subject Trackage Owner, be prohibited by Subject
Trackage User from working on the Subject Trackage. If either Party shall deem
it necessary to conduct an investigation to establish such neglect, refusal, or

36



--------------------------------------------------------------------------------



 



failure on the part of any employee of Subject Trackage User, then upon such
notice presented in writing, Subject Trackage Owner and Subject Trackage User
shall promptly conduct a joint investigation in which all parties concerned
shall participate and bear the expense for its officers, counsel, witnesses, and
employees. Notice of such investigations to employees of Subject Trackage User
shall be given by Subject Trackage User’s officers, and such investigation shall
be conducted in accordance with the terms and conditions of the collective
bargaining agreements between Subject Trackage User and its employees. If, in
the judgment of Subject Trackage Owner, the result of such investigation
warrants, such employee shall, upon written request of Subject Trackage Owner,
be withdrawn by Subject Trackage User from service on the Subject Trackage, and
Subject Trackage User shall release and indemnify Subject Trackage Owner from
and against any and all claims and expenses because of such withdrawal.
     (d) If the disciplinary action is appealed by an employee of Subject
Trackage User to any tribunal lawfully created to adjudicate such cases, and if
the decision of such tribunal sustains the employee’s position, such employee
shall not thereafter be barred from service on the Subject Trackage by reason of
such occurrence.
     (e) In the event the relevant union and/or any of the Subject Employees
asserts any claim, action, suit or any other form of complaint against Subject
Trackage User (and/or its respective directors, officers, advisors, agents,
employees, or Affiliates), and with respect to discipline imposed under this
Section 8.11, Subject Trackage Owner hereby covenants and agrees to indemnify,
defend and hold Subject Trackage User (including its respective directors,
officers, advisors, agents, employees, or subsidiary or Affiliates) harmless of
any such claim, action, suit or complaint filed by such union and/or any of the
Subject Employees; provided that Subject Trackage User shall have the right (but
not the obligation) to (i) choose legal advisors to handle the dispute and
determine the strategy of such proceedings, whose fees shall be borne by Subject
Trackage Owner; and/or (ii) at its sole discretion, make the relevant payment to
the claiming person(s) and then be reimbursed of such payment by Subject
Trackage Owner.
     8.12 Default. Should Subject Trackage User handle any traffic over the
Subject Trackage in violation of the restrictions set forth in this Agreement,
Subject Trackage Owner shall be entitled to receive from Subject Trackage User
the payment of thrice the then-current charge for each Car so handled in
violation of the aforesaid restrictions.
     Clause Nine. Dispatch of Trains; Traffic Control Centers; Non-
Discrimination.
     9.1 Traffic Control Centers. Subject Trackage Owner shall operate its
Trackage by means of duly-staffed traffic control centers that remain
operational for 24 (twenty-four) hours each day of the year, that handle the
traffic flowing over the Subject Trackage in an orderly and timely fashion and
in accordance with the Applicable Framework.
     9.2 Service Schedule. All Subject Trackage User-related traffic shall be
handled by Subject Trackage Owner in accordance with a schedule provided by
Subject Trackage User (including via electronic correspondence) with at least 12
(twelve) hours before the scheduled traffic is to take place.
     9.3 Non-Discrimination.

37



--------------------------------------------------------------------------------



 



     (a) Without limiting the generality of the foregoing, Subject Trackage
Owner shall be responsible for the dispatch of all Trains circulating on its
Trackage, with the understanding that Subject Trackage User will be treated on a
non-discriminatory basis.
     (b) For purposes of this Agreement, non-discriminatory treatment includes
the obligation of Subject Trackage Owner to treat Subject Trackage User-related
traffic under at least the same terms and conditions (operative and otherwise)
as it treats its own.
     9.4 Uninterrupted Flow of Traffic and Other Items. Subject Trackage Owner
shall carry out all traffic management and regulation functions necessary to
ensure the safe and uninterrupted flow of traffic and minimal traffic delays in
the Subject Trackage, which shall include without limitation:

  (i)   managing the traffic from its traffic operations centers, which shall
remain staffed and operational 24 (twenty-four) hours every day of the year;    
(ii)   providing recovery service and ambulance service 24 (twenty-four) hours
every day of the year;     (iii)   coordinating with police and emergency
services authorities with respect to traffic control and with other Governmental
Authorities, as and when needed; and     (iv)   carrying out such functions in a
non-discriminatory manner, as provided in Section 9.3 above; and     (v)  
coordinated sharing of Automatic Equipment Identification (AEI) reader
information as needed to ensure safe and efficient operation.

     9.5 Trackage Rights Use Notice. Before each occasion in which Subject
Trackage User intends to make use of the Subject Trackage hereunder, Subject
Trackage User shall send a notice to Subject Trackage Owner (which may be done
by electronic means) indicating the information mentioned in Exhibit H hereto
and any other information relevant to the safety of movement of Subject Trackage
User’s Train.

38



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     Clause Ten. Billing.
     10.1 Billing Forms.
     (a) [****]
     (b) For charges other than trackage rights, switching services and
interline rates, billing shall be prepared according to the rules, additives and
equipment rental rates as published by Subject Trackage Owner.
     (c) Each Party (“Party of the First Part”) shall pay, [****], to the other
Party (“Party of the Second Part”), at the Office of the Treasurer of the Party
of the Second Part or at such other location as the Party of the Second Part may
from time to time designate, all the compensation and charges of every name and
nature which in and by this Agreement Party of the First Part is required to
pay. Each such payment, other than payments for those charges which are paid in
whole or in part by offset as provided in Section 10.6 below, [****].
     (d) Bills shall contain a statement of the amount due on account of the
expenses incurred and services rendered during the billing period. Value Added
Tax shall be stated separately from the amounts of the corresponding expenses
and services.
     10.2 Updating of Rates. [****]
     10.3 Default Interest. In the event that either Party shall fail to pay any
monies due to the other Party [****] days after the invoice date, then such
first Party shall pay interest on such unpaid sum [****] after its invoice date
to the date of payment by such first Party at an [****].
     10.4 Disputed Bills. Errors or disputed items in any bill shall not be
deemed a valid excuse for delaying payment, and payments shall be made subject
to subsequent adjustment, provided, however, that:

  (i)   no exception to any bill shall be honored, recognized, or considered if
filed after the expiration of 3 (three) years from the last day of the calendar
month during which the bill is rendered and no bill shall be rendered later than
3 (three) years (a) after the last day of the calendar month in which the
expense covered thereby is incurred, or (b) if in connection with a project for
which a roadway completion report is required, after the last day of the
calendar month in which the roadway completion report is made covering such
project, with retirements and additions being reflected as appropriate
adjustments to valuation bases retroactive up to 3 (three) years from date of
billing, or (c) in the case of claims disputed as to amount or liability, after
the amount is settled and/or the liability(ies) established; and

39



--------------------------------------------------------------------------------



 



  (ii)   [****]

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     10.5 Inspections and Audits. So much of the books, accounts, and records of
each Party hereto as are related to the subject matter of this Agreement shall
at all reasonable times be open to inspection by the authorized representatives
and agents of the Parties hereto. All books, accounts, and records shall be
maintained to furnish readily full information for each item.
     10.6 [****]
     Clause Eleven. Service Standards Committee.
     11.1 The Committee.
     (a) A service standards committee (the “Committee”), shall be established,
and shall be responsible for: (i) establishing and updating operating plans as
outlined in Section 11.3(a) and (d) – Transition Period — below; (ii)
establishing rules or standards as appropriate to ensure equal and
non-discriminatory treatment, appropriate maintenance and efficient use of the
facilities that are a part of the Subject Trackage; and (iii) such other
functions attributed to the Committee under other agreements entered into by
Kansas and the Ferromex Parties.
     (b) The Committee shall meet on a regular basis not less often than monthly
during the Transition Period and thereafter not less often than every 3
(three) months during the first year of operation under this Agreement, and
thereafter within 45 (forty-five) days (unless otherwise mutually agreed)
following the date that the Party to this Agreement that requests the meeting
(either Kansas or Ferrosur) delivers to the other such party (either Ferrosur or
Kansas) 45 (forty five) days’ written notice of its desire to meet to review the
overall performance of the rights provided for under this Agreement, to resolve
conflicts and consider other relevant matters in the responsibility of the
Committee as defined in this Clause Twelve.
     (c) If the Committee fails, to reach an agreement, within 10 (ten) business
days of beginning its meeting, with respect to any matter within the scope of
its responsibilities as outlined herein, the matter shall be referred to the
Director of Operations of Kansas and to the Chief Operating Officer of Ferrosur
that are (i) providing and (ii) using the particular service under discussion
for further negotiation. The Director of Operations of Kansas and the Chief
Operating Officer of Ferrosur shall negotiate for an additional 10
(ten) business days following the date of referral described in this
Section 11.1(c) in an effort to resolve their disagreement.
     (d) The Committee shall consider technological improvements that may foster
more rapid and consistent service on the Subject Trackage. Changes in service
standards or decisions on capital investments flowing from such consideration
shall be negotiated in good faith and subject to the terms of this Agreement.

40



--------------------------------------------------------------------------------



 



     (e) The Parties agree that Kansas shall appoint 3 (three) individuals and
that Ferrosur shall appoint 3 (three) individuals to the Committee. Appointments
and replacements of the individuals shall be made at any time by sending a
letter to the Ferromex Parties or Kansas, as applicable, indicating the names of
the corresponding appointees or their replacements.
     11.2 Limitations of the Committee.
     (a) The Parties hereby acknowledge that the Committee is created with the
intent of facilitating the implementation of the terms and conditions of this
Agreement and the other agreements entered into by Kansas and the Ferromex
Parties. The Committee does not have the power to change the provisions of
either this Agreement or the other agreements entered into by Kansas and the
Ferromex Parties.
     (b) No action or omission by the Committee shall be deemed as a waiver,
stay or amendment to the rights and obligations of the Parties hereunder and/or
the other agreements entered into by Kansas and the Ferromex Parties.
     11.3 Transition Period.
     (a) For a period that begins on the execution of this Agreement and ends
180 (one hundred and eighty) days thereafter (the “Transition Period”), the
Parties agree to work together in order to: (i) implement the provisions of
Clauses Four, Five, Six and Seven under safe and efficient operating conditions,
and in full compliance with the Applicable Framework; and (ii) attempt to solve
all other operational processes that are not critical for the implementation of
the rights and services that are provided for in this Agreement.
     (b) If during the Transition Period there are any matters referred to in
paragraph (a) above that cannot be amicably solved by the Parties, either Party
may submit such matter to the Committee. Upon such submission, the matter will
be addressed by the Committee and if no Agreement can be reached by the
Committee or by the Director of Operations of Kansas and the Chief Operating
Officer of Ferrosur (i) using and (ii) providing the rights or services in
dispute, either Party may commence the dispute resolution process set forth in
Clause Eighteen hereof and eventually enforce its rights under applicable law.
     (c) The Parties hereby acknowledge that the Transition Period is created
with the intent of facilitating the implementation of the terms and conditions
of this Agreement and the other agreements entered into by Kansas and the
Ferromex Parties. Therefore, communications and other work materials prepared in
the context of the Transition Period will not constitute: (i) a change or
amendment of the provisions of either this Agreement or the other agreements
entered into by Kansas and the Ferromex Parties; (ii) a waiver, stay or
amendment to the rights and obligations of the Parties hereunder and/or the
other agreements entered into by Kansas and the Ferromex Parties; nor (iii) a
justification to engage in discriminatory treatment.
     (d) The Committee will be responsible for the following:

  (i)   Develop a written procedure for requesting and granting access to the
rights and services provided for in this Agreement (See Exhibit H)

41



--------------------------------------------------------------------------------



 



  (ii)   Define processes for monitoring compliance with requirements for non –
discriminatory treatment, equal access, and restrictions to access     (iii)  
Define operational points of Interchange where applicable     (iv)   Define
requirements for electronic exchange of information     (v)   Define processes
for notification regarding changes to operating rules, instructions, and
temporary and permanent restrictions, use of alternate routes, and planned
maintenance outages     (vi)   Define processes for notification of proposed
physical changes to the Subject Trackage     (vii)   Define processes for
notification of proposed changes to scheduled traffic     (viii)   Define
processes for notification and handling of bad orders, delays en route,
derailments, and requests for pilots     (ix)   Define requirements and
processes regarding training and qualifications of crews to conduct trackage
rights operations     (x)   Define processes for other operational
considerations covered under this Agreement not identified in the above listing
    (xi)   Consideration and review of proposals for construction of additional
facilities contemplated under this Agreement

     Clause Twelve. Other Obligations.
     (a) The Parties agree to carry out any and all acts that are reasonably
necessary to defend the validity and legal force of this Agreement and the
Ferrovalle Agreement.
     (b) In such respect, the Parties agree to carry out any acts necessary in
order for the provisions of this Agreement and the Ferrovalle Agreement to
become fully effective. Likewise, they agree to not carry out any act or action
that may impede that the provisions of this Agreement and the Ferrovalle
Agreement to become fully effective.
     (c) Without limiting the above, the Parties to this Agreement shall enter
into and deliver any additional documents and perform any subsequent acts as are
necessary or convenient to carry out the purposes of this Agreement and the
Ferrovalle Agreement in a more effective way.
     (d) The Parties agree to modify any provision of this Agreement and the
Ferrovalle Agreement that is found to be or becomes contrary to the Applicable
Framework in order to make it compatible with such framework, provided that the
purpose and sense of the original provision shall be maintained.

42



--------------------------------------------------------------------------------



 



     (e) Each of the Parties agrees to carry out all necessary and/or desirable
acts in order for the other Parties, respectively, to be able to perform any
acts or actions required to be performed hereunder and to give full force and
effect to the provisions of this Agreement and the Ferrovalle Agreement.
     (f) Each of the Parties agrees to make their best efforts to maintain this
Agreement as reserved information as a business courtesy to the other Party; in
the understanding that in case any of the Parties discloses this document to any
third party or Governmental Authority, said disclosure would not be deemed as a
breach of this Agreement and the Party making the disclosure would not be liable
to the Party for having made said disclosure.
     Clause Thirteen. Term; Termination.
     13.1 Duration.
     (a) This Agreement shall be valid and enforceable as of the date hereof and
shall remain in full force and effect until the expiration of the Kansas
Concession Title set forth in Representation I.(c) expires, unless the Parties
mutually agree to renew the Agreement for an additional term; provided, however,
that this Agreement may be terminated earlier, in whole or in part, without the
need for any judicial or arbitral resolution (which the Parties hereby expressly
waive) upon delivery by Kansas of a notice to the Ferromex Parties indicating
any breach by the Ferromex Parties of any of their respective obligations
hereunder or under the Ferrovalle Agreement (without prejudice to any other
remedies available to Kansas pursuant hereto, including under Clause Fourteen),
which termination shall become effective on the date indicated by Kansas in such
notice, or immediately if no such date is indicated, provided further that the
settlement and termination of the Settlement Controversies shall in no case be
subject to rescission or termination.
     (b) This Agreement may be terminated prior to the expiration of the Kansas
Concession Title set forth in Representation I.(c) by the other Party in case
one of the Parties transfers, directly or indirectly, its Concession under the
corresponding Concession Title (or the rights related thereto). For the
avoidance of doubt, a change of control over Kansas, or its Affiliates and
controlling companies, does not constitute a cause for termination of this
Agreement.
     (c) This Agreement will terminate 3 (three) years after Ferromex and
Ferrosur cease to:

  (i)   have, directly or indirectly, any common shareholder who holds: (a) 10%
(ten percent) or more of the issued and outstanding voting securities of both
Ferromex and Ferrosur; or (b) 20% (twenty percent) or more of the issued and
outstanding equity securities of both Ferromex and Ferrosur;     (ii)   both be
Affiliates of Grupo México or any other single Person; and     (iii)   be under
direct or indirect Control of a Person or group of Persons acting jointly or in
agreement to adopt coordinated resolutions.

43



--------------------------------------------------------------------------------



 



     (d) If for any reason Ferromex and Ferrosur were to: (i) have, directly or
indirectly, any common shareholder who holds: (a) 10% (ten percent) or more of
the issued and outstanding voting securities of both Ferromex and Ferrosur; or
(b) 20% (twenty percent) or more of the issued and outstanding equity securities
of both Ferromex and Ferrosur or more of the issued and outstanding voting
securities of both Ferromex and Ferrosur; (ii) both be Affiliates of Grupo
México or any other single Person; or (iii) be under direct or indirect Control
of a Person or group of Persons acting jointly or in agreement to adopt
coordinated resolutions, within 5 (five) years after this Agreement has been
terminated pursuant to paragraph (c), this Agreement would automatically be
reinstated.
     For the purposes of Section 13.1(c) and (d), “Control” means: with respect
to any Person, that other Person, group of Persons acting jointly, or group of
Persons in agreement to adopt coordinated resolutions, is entitled to, directly
or indirectly: (x) control, operate and/or otherwise manage another Person,
whether by reason of the holding of securities, by contract or otherwise;
(y) appoint at least one (1) member of the Board of Directors or equivalent
corporate body of another Person; or (z) appoint senior management of such
Person.
     (e) Termination of this Agreement on the grounds of the preceding
paragraphs (c) or (d), shall not generate any form of compensation or
indemnification payable by any of the Ferromex Parties to Kansas.
     (f) The trackage rights granted to FCCM pursuant to this Agreement shall
automatically be terminated upon acquisition of FCCM and/or its assets by Kansas
or any of its Affiliates.
     (g) In case of any termination of this Agreement or any part thereof prior
to the expiration of the Kansas Concession Title set forth in Representation
I.(c): (i) the Parties shall remain liable to each other for any amounts due and
payable in connection with the provisions of this Agreement, in the
understanding that the termination by Kansas under paragraph (a) shall not
generate any form of compensation or indemnification payable by Kansas to the
Ferromex Parties; and (ii) the Ferromex Parties shall be deemed a depository of
any asset located on or around the Subject Trackage that is owned or otherwise
under the control of Kansas until properly delivered to and accepted by Kansas.
     (h) In the event the Subject Trackage Owner shall be involuntarily
dispossessed, including threat of condemnation by competent Governmental
Authority, of the right to operate upon and maintain any portion of the relevant
Subject Trackage, and provided the Subject Trackage Owner shall by such
involuntary dispossession lose the right to operate its own Trains on the
relevant Subject Trackage, the Subject Trackage Owner shall have no obligation
to provide tracks for the User’s use.
     13.2 Abandonment.
     (a) Under the terms hereinafter stated, and to the extent that the Subject
Trackage Owner may lawfully do so, Subject Trackage Owner reserves the exclusive
right, exercisable at any time during the life of the Agreement without
concurrence of the Subject Trackage User, to elect to abandon all or any part of
its Subject Trackage by giving 6 (six) months’ prior written notice to Subject
Trackage User of its intention to do so.

44



--------------------------------------------------------------------------------



 



     (b) If, at the time of such election, Subject Trackage User is the only
party (other than Subject Trackage Owner) having the right to use the Subject
Trackage via trackage or any other access rights, Subject Trackage Owner shall,
concurrently with its notice of abandonment, and to the extent it is legally
able to do so, give to Subject Trackage User the option to acquire said Subject
Trackage or the part or parts thereof to be abandoned. Subject Trackage User
shall have 3 (three) months from the date of receipt of Subject Trackage Owner’s
notice to exercise its option to acquire the segment of the Subject Trackage to
be abandoned and shall evidence the exercise of its option by giving Subject
Trackage Owner written notice thereof. Thereafter, the Parties shall immediately
make appropriate application to secure all necessary authorizations from
Governmental Authorities for such acquisition. For purpose of this paragraph, it
shall be deemed that Subject Trackage User is the only Party (other than Subject
Trackage Owner) having the right to use the Subject Trackage via trackage or any
other access rights if the other persons with said class of rights are Subject
Trackage Owner and/or any other Affiliate of Subject Trackage Owner.
     (c) Abandonment by Subject Trackage Owner of any of its Subject Trackage
under this Agreement, does not release it from complying with any other
obligations set forth herein, including, those related to any portions of the
Subject Trackage that are not abandoned.
     13.3 Resolution of the Ferromex Merger under the CFC Procedures.
     (a) If the CFC does not authorize the Ferromex Merger under the CFC
Procedures, this Agreement shall be terminated on the date in which the Ferromex
Merger is unwound and dissolved in full in compliance with the corresponding
resolution from the CFC, provided that such unwinding is effected at least 12
(twelve) months after the date in which the relevant resolution of the competent
Governmental Authority is issued, in the understanding that if the unwind is
effected prior to such 12 (twelve) month period, this Agreement shall remain in
force and effect until such 12 (twelve) month period concludes. To such effect,
the Ferromex Parties shall provide a copy of the final resolution and documents
evidencing that each and every one of the items or points of the corresponding
CFC resolution have been complied with.
     (b) If the CFC authorizes the Ferromex Merger (including an authorization
subject to certain conditions), this Agreement shall remain in full force and
effect until terminated in accordance with Section 13.1.
     13.4 Effects of the Termination.
     (a) Clauses that Survive. The provisions of this Agreement that for their
nature must be maintained in force even when this Agreement has been terminated,
such as those contained in Clauses Two, Three and Four, among others, shall be
maintained in force for the time corresponding to their nature or until their
purpose is fulfilled or its object exhausted.
     (b) No Extinction of Liability. The termination or expiration of this
Agreement will not affect or impair the rights or obligations of either Party
arising under this Agreement prior to such termination or expiration.
     (c) Transition Period after Termination. In any case, whatever the event of
termination of this Agreement, and notwithstanding anything else provided
therein, the Parties

45



--------------------------------------------------------------------------------



 



agree to make their best efforts in order to continue applying the terms and
conditions set forth in this Agreement, for the term agreed to by the Parties,
but that may not be in any case less than 3 (three) years, counted as from the
termination of this Agreement.
     (d) Certain Rules on Termination. Upon termination of this Agreement, or
any partial termination, as the case may be, however the same may occur, Subject
Trackage User shall be released from any and all manner of obligations and shall
be deemed to have forever relinquished, abandoned, surrendered, and renounced
any and all right possessed by Subject Trackage User to operate over that part
of the Subject Trackage to which such termination applied, and as to such part,
Subject Trackage User shall forever release and discharge Subject Trackage Owner
of and from any and all manner of obligations, claims, demands, causes of
action, or suits which Subject Trackage User might have, or which might
subsequently accrue to Subject Trackage User growing out of or in any manner
connected with, directly or indirectly, the contractual obligations of Subject
Trackage Owner under this Agreement, in all events provided, however, the
aforesaid relinquishment, abandonment, surrender, renunciation, release, and
discharge of Subject Trackage User shall not in any case affect any of the
rights and obligations of either Subject Trackage Owner or Subject Trackage User
which may have accrued, or liabilities accrued or otherwise, which may have
arisen prior to such termination or partial termination. Upon any termination,
Subject Trackage Owner will remove from Subject Trackage Owner’s right-of-way
any connecting track, and any exclusive facility of Subject Trackage User, at
Subject Trackage User’s expense with salvage to be delivered to and retained by
Subject Trackage User. Upon any partial termination of the Agreement, however
the same may occur, the terms and conditions hereof shall continue and remain in
full force and effect for the balance of the Subject Trackage. Notwithstanding
the foregoing, upon any termination of this Agreement, any and all rights that
Kansas had under the Kansas Concession Title, the Ferrosur Concession Title
and/or the Applicable Framework shall immediately be reintstated.
     Clause Fourteen. Default and Remedies.
     14.1 Enforcement, Rescission.
     (a) Upon a default of either Party (that is, Kansas on the one hand or any
of the Ferromex Parties on the other) of the terms and conditions hereof, the
non-defaulting Party may choose between enforcing this Agreement (including the
remedies set forth in Section 14.2 below) or rescinding it, in addition to any
claim for damages and/or losses, or any claim for liquidated damages, to which
such non-defaulting Party may be entitled in either case, pursuant to the
Federal Civil Code; provided that only material breaches of this Agreement may
give cause to the rescission hereof and such rescission in no case would have
the effect of terminating Clauses Two, Three and Four of this Agreement.
     (b) Except for a breach of the obligations of the Parties contained in
Clauses Four, Five, Six or Seven hereof, a default for purposes of paragraph
(a) above shall be deemed to have occurred if the defaulting Party does not cure
the default within: (i) the 60 (sixty) days following the date on which notice
by Kansas to the Ferromex Parties of the existence of such default becomes
effective; and (ii) the 60 (sixty) days following the date on which notice by
the Ferromex Parties to Kansas of the existence of such default becomes
effective.

46



--------------------------------------------------------------------------------



 



     (c) With respect to the obligations of the Ferromex Parties regarding the
granting of trackage rights, switching rights or other forms of access contained
in Clauses Five, Six and Sections 7.3 and 7.4 hereof, a default for purposes of
paragraph (a) above shall be deemed to have occurred immediately after the
breach of the corresponding provision without there being any cure period. With
respect to rights and access pursuant to Section 7.2 hereof, once said rights
and access have become operational, a default for purposes of paragraph
(a) above shall be deemed to have occurred immediately after the breach of the
corresponding provision without there being any cure period.
     14.2 Specific Remedies. Without prejudice to any other remedies available
to it hereunder, upon a default the following shall be applicable:

  (i)   [****]     (ii)   In the event that Ferrosur defaults (which, for the
avoidance of doubt excludes force majeure, acts of god, and justified causes)
with any of its obligations under Clauses Five or Six or Sections 7.2 (in this
case, once said rights and access have become operational), 7.3 and 7.4 hereof,
[****].

     Clause Fifteen. Liability.
     15.1 General Rule. Except as provided in the preceding Clauses hereof with
respect to specific liability issues, the following Sections of this Clause
shall govern the liability of the Parties with respect to incidents occurring
during the actions authorized by this Agreement:
     15.2 Liability on the Exercise of Trackage Rights. For Loss or Damage
resulting during the exercise of trackage rights, the following shall apply:
     (a) [****]
     (b) [****]
     (c) Subject Trackage User accepts the Subject Trackage in the condition in
which it is found when Subject Trackage User uses the Subject Trackage. Subject
Trackage User agrees that it will not seek from Subject Trackage Owner
indemnification for any Loss, cost, or Damage Subject Trackage User or any third
party incurs that arises in whole or in part from track conditions and without
the presence at the location of the damage of a Train of the Subject Trackage
Owner
     (d) It is understood and agreed that a number of vehicular and pedestrian
crossings of the Subject Trackage presently exist, or may be constructed.
Subject Trackage User agrees to accept all vehicular and pedestrian crossings in
whatever condition they may be during the term of the Agreement and will not
assert any claim, demand, or cause of action against Subject Trackage Owner and
will hold Subject Trackage Owner harmless from any claim, demand, or cause of
action arising out of any vehicular or pedestrian crossing accident on the
Subject Trackage in which the Train(s) of Subject Trackage User only is
involved.

47



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (e) Except as otherwise provided in the foregoing paragraphs (a) through
(d), each Party shall bear all liability for injury, Loss or Damage to the
following, regardless of the cause of such Loss or Damage:

  (i)   its Sole Employees and Sole Property;     (ii)   to freight and freight
cars in its sole care, custody and control, including Subject trackage User with
respect to security over its Railroad Equipment while in use of the trackage
rights;     (iii)   to patrons, invitees, and others on its Railroad Equipment,
or on or about the Subject Property in transaction of business only with such
Party.

     (f) Except as otherwise provided in the foregoing paragraphs (a) through
(e), each Party shall share liability for injury, loss and damage to Subject
Employees and to Subject Trackage occurring as a result of the operation of
Railroad Equipment by one or more of the Parties (including the mere presence of
a Party’s Railroad Equipment on the Subject Trackage), whether or not such
operation was negligent, as follows:

  (i)   in the case of injury, Loss, cost or Damage occurring as a result of the
operation of Railroad Equipment by only one Party, solely by the Party that
operated the Railroad Equipment; and     (ii)   in the case of injury, Loss or
Damage occurring as a result of the operation of Railroad Equipment by more than
one Party, in direct proportion to the respective fault of each Party in causing
the loss.

     (g) Loss or Damage to third parties, Subject Employees or Subject Property
involving only Subject Employees and Subject Trackage, or occurring in such a
way that it cannot be determined how such Loss or Damage came about shall be
apportioned equally among all of the Parties to this Agreement.
     15.3 [****]
     15.4 Litigation and Settlements.
     (a) Each Party hereto shall have the right to settle, or cause to be
settled for it, all claims for damages for which such Party shall be liable
under the provisions of this Clause Fifteen and to defend or cause to be
defended all suits for recovery of any such damages.
     (b) In case a suit shall be commenced against either Party hereto for or on
account of Loss or Damage for which the other Party hereto may be solely or
jointly liable under the provisions of this Clause Fifteen, the Party so sued
shall give notice to such other Party of the

48



--------------------------------------------------------------------------------



 



pendency of such suit and thereupon such other Party may assume or join in the
defense of such suit.
     (c) In the event that more than one of the Parties shall be liable
hereunder for any damages and the same shall be settled by a voluntary payment
of money or other valuable consideration by one of the Parties so jointly liable
therefor, release from liability shall be taken for and in the name of all
Parties so liable.
     (d) In the event of any future settlement in excess of US$10’000.00 (ten
thousand Dollars), the settling Party shall notify the other Party prior to
settlement. Failure of the settling Party to so notify the other Party prior to
settlement shall not relieve the other Party of their obligation under the
settlement agreement, so long as the settling Party’s failure to notify did not
prejudice the other Party and then only to the extent of such prejudice.
     (e) If a judgment shall be recovered against and satisfied by one Party
involving a liability which should under the Agreement be borne entirely or
participated in by the other Party, then all expenses of whatsoever nature,
including costs and fees connected with such judgment and with the prosecution
of the suit upon which it was based, shall be settled between the Parties in
strict accordance with the provisions of the Agreement and the Party against
which such judgment shall have been recovered shall be promptly reimbursed by
the other Party to the extent to which the latter is indebted.
     15.5 Labor.
     (a) Each Party shall be responsible for all labor issues involving its own
employees and their unions that arise from the operation and maintenance of its
own Trackage.
     (b) Subject Trackage Owner shall be the sole employer (patrón) for any and
all legal purposes of all Subject Employees operating or maintaining the Subject
Trackage except for those operating Subject Trackage User’s Trains or other
Subject Trackage User Railroad Equipment, and shall be solely responsible for
the payment of wages, social security quotas, worker’s housing quotas, bonuses
and any other forms of payments or employment benefits towards the Relevant
Personnel.
     (c) Each Party shall be responsible for any labor claims of, and shall bear
the cost of employee protection payable to, its own employees, and the employees
of its respective Affiliates with it, to the extent resulting from the entry
into or operation of this Agreement. However, in the event the Parties agree
that Subject Trackage Owner should retain employees or provide additional
employees for the sole benefit of Subject Trackage User, the Parties shall enter
into a separate written agreement providing that Subject Trackage User shall
bear all cost and expense for any such retained or additional employees,
including, without limitation, all cost and expense associated with labor
protection payments which are made by Subject Trackage Owner and which would not
have been incurred had such retention or provision of employees for the sole
benefit of Subject Trackage User not been required.
     15.6 [****]

49



--------------------------------------------------------------------------------



 



     Clause Sixteen. Governmental Approvals. The Parties shall, initiate by
appropriate application or petition and thereafter diligently pursue proceedings
for the procurement of all necessary consent, approval, exemption or authority
from any Governmental Agency for the sanction that may be required for the works
and activities associated with the operations to be carried on by Subject
Trackage User hereunder. Any expenses arising in connection therewith shall be
split equally among the Parties to this Agreement.
     Clause Seventeen. Miscellaneous.
     17.1 Agreement between the Parties, Language.
     (a) This Agreement, and any other documents related hereto and expressly
contemplated thereby constitute the complete agreement between the Parties with
respect to the matter thereof and supersede all former negotiations and
agreements, either oral or written.
     (b) This Agreement is executed in English. Within the 90 (ninety) calendar
days following the execution of this Agreement, the Parties will work jointly in
producing a mutually-acceptable translation of the Agreement into Spanish. After
said translation has been approved and signed by both Parties, such approved
Spanish version shall be controlling. If the Parties do not reach an agreement
on the Spanish version, this Agreement executed in English will remain in full
force and effect. Kansas, Ferrosur and Ferromex, hereby agree to cause
Ferrovalle to agree and execute the Spanish version of this Agreement once it is
agreed to by the Parties.
     17.2 Amendments. This Agreement may not be amended or altered except by
means of an instrument signed by the Ferromex Parties and Kansas through their
respective attorneys-infact, duly authorized.
     17.3 Partial Invalidity.
     (a) This Agreement is subject to all applicable rules issued by the
Governmental Authorities and nothing herein is intended to violate any such law.
     (b) If any clause or provision of this Agreement is held to be invalid or
unenforceable by any Governmental Authority of competent jurisdiction, the
Parties will negotiate in good faith to amend this Agreement to replace the
Clause or provision held invalid or unenforceable with a Clause or remedy which
as closely as legally possible restores the meaning and financial benefits to
the Parties of the Clause found invalid or unenforceable. If the Parties are
unable to reach an agreement on such a clause, the appropriate replacement
clause or remedy shall be determined by arbitration under the Rules of
Arbitration of the International Chamber of Commerce (“ICC”). There shall be 3
(three) arbitrators, the first nominated by the initiating Party in the request
for arbitration, the second nominated by the other Party within 30 (thirty) days
of receipt of the request for arbitration, and the third, who shall act as
presiding arbitrator, nominated by the two Parties within 30 (thirty) days of
the appointment of the second arbitrator. If any arbitrators are not nominated
within these time periods, the President of the ICC International Court of
Arbitration shall make the appointment(s). The arbitrators shall be of Mexican
nationality. The language of the arbitration shall be Spanish and the place of
arbitration shall be Mexico City, UMS.

50



--------------------------------------------------------------------------------



 



     17.4 Assignment of Rights and Obligations.
     (a) The Parties agree to not assign or transfer, in whole or in part, the
rights and/or obligations derived from this Agreement without prior written
authorization of Kansas or the Ferromex Parties, as applicable, specifically
authorizing such assignment or transfer.
     (b) The assignment of economic rights under their respective Concession
Title to a securitization vehicle or to a special purpose trust or vehicle for
purposes of security or payment source of any form of financing or refinancing
received by either Party from financial institutions or the securities’ market,
shall not be subject to the restrictions set forth in the preceding paragraph.
     17.5 No Damages or Losses from Private Procedures. Each of the Parties
hereby represents that it has not sustained damages or losses in the execution
of this Agreement or in the context of the Private Procedures.
     17.6 Taxes. Each of the Parties shall be responsible for the taxes accrued
at its charge regarding this Agreement.
     17.7 Notices. Any notification or other communications required or
permitted in terms hereof shall be made in writing and will be effective on the
business day immediately following the date on which they were received by the
corresponding Party. The notifications performed in accordance with the
provisions of this Clause, may be delivered personally, or by telex, fax,
telegram, courier or first class certified mail, and addressed to the
corresponding Party, to the following addresses:

      If to Kansas:         Kansas City Southern de México, S.A. de C.V.
Montes Urales No. 625,
Colonia Lomas de Chapultepec,
C.P. 11000 México, D.F.
Tel: 9178-5676
Fax: 9178-5600
Att’n: Presidente y Representante Ejecutivo (or equivalent)
eMail: jzozaya@kcsouthern.com.mx         If to Ferrosur:         Ferrosur, S.A.
de C.V.
Montesinos No.1,
Colonia Centro,
C.P. 91700 Veracruz, Veracruz. México.
Tel: 229-989-5841
Fax: 229-989-5842
Att’n: Director de Operaciones (or equivalent)
eMail: hgomez@ferrosur.com.mx
           lolivera@ferrosur.com.mx

51



--------------------------------------------------------------------------------



 



      If to any other of the Ferromex Parties:         Ferrocarril Mexicano,
S.A. de C.V.
Bosque de Ciruelos, No. 99,
Colonia Bosques de las Lomas,
C.P. 11700; México, D.F.,
Tel: 5246-3700
Att’n: Director General Adjunto de Administración y Finanzas (or equivalent)
eMail: oornelas@ferromex.com.mx
fjurado@ferromex.com.mx

Kansas and the Ferromex Parties shall each acknowledge, in a writing sent by
overnight courier service to the Party giving notice at the address stated in
this Section 17.7, receipt of each notice given by the said Party under this
Agreement. Such written acknowledgement of receipt of a notice given under this
Agreement shall be sent to the Party giving the notice within 5 (five) calendar
days of the receiving Party’s receipt of the notice.
     Clause Eighteen. Dispute Resolution.
     (a) The Parties shall seek amicably to settle all Disputes arising out of
or in connection with this Agreement by negotiation. If, within 10 (ten) days
after written notice by either Party to the other of the existence of a Dispute
(a “Dispute Notice”), the Parties do not resolve such Dispute, then the Dispute
shall be referred to the President of Kansas and to the Chief Executive Officer
of Ferrosur for further negotiation.
     (b) If the Parties do not resolve their Dispute within 20 (twenty) days of
the Dispute Notice has been delivered to the other Party, then the Dispute may
be subject to the corresponding dispute resolution mechanisms under applicable
law, including filing any form of claims, requests, notices and/or suits before
the Ministry and/or the competent courts.
     Clause Nineteen. Jurisdiction and Applicable Law. For the interpretation
and execution of this Agreement, the Parties submit themselves to the
jurisdiction of the laws and competent federal courts of Mexico, Federal
District, hereby waiving any other jurisdiction that they may be entitled to by
reason of their domiciles or otherwise; provided that solely for purposes of
determining a replacement clause under Section 17.3 the Parties shall be subject
to arbitration as contemplated under said Section.
THIS AGREEMENT is executed in Mexico, Federal District, on 9, 2010.
[signatures follow]

52



--------------------------------------------------------------------------------



 



          FERROCARRIL MEXICANO, S.A. DE C.V.       /s/ Alfredo Casar Pérez    
By: Alfredo Casar Pérez    Title:   Legal Representative      FERROSUR, S.A. DE
C.V.       /s/ Octavio Javier Ornelas Esquinca     By: Octavio Javier Ornelas
Esquinca    Title:   Legal Representative          /s/ Hugo Rafael Gómez Dias  
  By: Hugo Rafael Gómez Díaz    Title:   Legal Representative      MINERA
MÉXICO, S.A. DE C.V.       /s/ Armando Fausto Ortega Gómez     By: Armando
Fausto Ortega Gómez    Title:   Legal Representative      INFRAESTRUCTURA Y
TRANSPORTES FERROVIARIOS, S.A. DE C.V.       /s/ Alberto de la Parra Zavala    
By: Alberto de la Parra Zavala    Title:   Legal Representative     
INFRAESTRUCTURA Y TRANSPORTES MÉXICO, S.A. DE C.V.       /s/ Alberto de law
Parra Zavala     By: Alberto de la Parra Zavala    Title:   Legal
Representative     

[Signature page to the Settlement Agreement dated February 9, 2010]

53



--------------------------------------------------------------------------------



 



          LÍNEAS FERROVIARIAS DE MÉXICO, S.A. DE C.V.       /s/ Alfredo Casar
Pérez     By: Alfredo Casar Pérez    Title:   Legal Representative      GRUPO
FERROVIARIO MEXICANO, S.A. DE C.V.     /s/ Alberto de la Parra Zavala       By:
Alberto de la Parra Zavala    Title:   Legal Representative      GRUPO MÉXICO,
S.A.B. DE C.V.     /s/ Alberto de la Parra Zavala       By: Alberto de la Parra
Zavala    Title:   Legal Representative      KANSAS CITY SOUTHERN DE MEXICO,
S.A. DE C.V.       /s/ José Guillermo Zozaya Delano     By: José Guillermo
Zozaya Delano    Title:   Legal Representative     

[Signature page to the Settlement Agreement dated February 9, 2010]

54



--------------------------------------------------------------------------------



 



[English Translation of Original Spanish Document]
Exhibit B
Private Procedures

I.   Ordinary Mercantile Trail.

  •   Fourth District Judge in Civil Matters in the Federal District.     •  
File Number: 270/2007.     •   Plaintiff: Kansas City Southern de México, S.A.
de C.V.     •   Defendants: Ministry of Communications and Transport;
Ferrocarril Mexicano, S.A. de C.V.; Ferrosur, S.A. de C.V.; Infraestructura y
Transportes Ferroviarios, S.A. de C.V.; Líneas Ferroviarias de México, S.A. de
C.V.; Grupo Condumex, S.A. de C.V.; SINCA Inbursa, S.A. de C.V., Sociedad de
Inversiones de Capitales; Banco Inbursa, S.A., Institución de Banca Múltiple,
Grupo Financiero Inbursa; Grupo Financiero Inbursa, S.A.B. de C.V.; Grupo
Ferroviario Mexicano, S.A. de C.V.; Infraestructura y Transportes México, S.A.
de C.V.; Grupo Carso, S.A.B. de C.V.; Grupo México, S.A.B. de C.V.; Doctor
Ignacio Pérez Colín; Mr. Guillermo Oliver Bucio; and Mr. Francisco I. Hugues
Vélez.     •   Controversy: The annulment of the purchase agreement of the sale
of the shares representing the capital stock of Ferrosur, S.A. de C.V.; and the
General Ordinary Shareholders Meeting of ITM, and all legal and other
consequences arising therefrom.

  II.   Ordinary Civil Trail.

  •   Third District Court in Civil Matters in the Federal District.     •  
File Number: 253/2009.     •   Plaintiff: Minera México, S.A. de C.V.     •  
Defendants: Federal Treasury; Ministry of Communications and Transport;
Ferrocarriles Nacionales de México (in liquidation); Kansas City Southern de
México, S.A. de C.V.     •   Controversy: the annulment of the purchase
agreement of the sale of the shares representing the capital stock of
Ferrocarril del Noreste, S.A. de C.V. today Kansas City Southern de México, S.A.
de C.V.

 



--------------------------------------------------------------------------------



 



[English Translation of Original Spanish Document]
Exhibit C
CFC Procedures

•   File CNT-132-2005 and ACCUMULATED, conducted before the Federal Antitrust
Commission (“CFC”), by reason of the acquisition of Ferrosur by Infraestructura
y Transportes Ferroviarios, S.A. de C.V. (“ITF”) and Líneas Ferroviarias de
México, S.A. de C.V. (“LFM”).

•   File RA-21-2006 and ACCUMULATED, conducted by the CFC in connection with the
administrative appeal filed against the decision issued in file CNT-132-2005 AND
ACCUMULATED, concluded by ruling dated November 8, 2006.

•   Annulment Trail number 3825/07-17-05-8, commenced by ITF and Infraestructura
y Transportes México, S.A. de C.V. (“ITM”) against the resolution dated
November 8, 2006. It is pending resolution before the High Chambers of the
Federal Court of Fiscal and Administrative Justice.

•   Appeal under file number RA 63/2010, before the First Auxiliary Court for
the First Region, filed in connection to the Amparo Trail number 1095/2009,
sponsored by Sinca Inbursa S.A de C.V., sociedad de Inversión de Capitales, in
its capacity as third party in the procedure of merger notification CNT-132-2005
and Accumulated.

•   File IO-02-2006 conducted by the CFC in connection with the investigation of
alleged absolute monopolistic practices, concluded by ruling dated January 22,
2009.

•   File RA-08-2009 and ACCUMULATED, conducted by the CFC in connection with the
administrative appeal filed against the decision issued on file IO-02-2006,
concluded by ruling dated June 9, 2009.

•   Amparo Trail number 887/2009-III, promoted by Grupo México, S.A.B. de C.V.
(“GMéxico”) and others, against resolution dated June 9 issued by the CFC in
file RA-08-2009 AND ACCUMULATED, filed before the Sixth District Court.

•   Administrative Appeal number RA 330/2009 filed by GMéxico and others against
the incidental ruling of June 15, 2009 in amapro file number 887/2009-III,
before the Thirteenth Collegiate Administrative Court

 



--------------------------------------------------------------------------------



 



[English Translation of Original Spanish Document]
Exhibit G
Additional Termination Acts

 



--------------------------------------------------------------------------------



 



     
 
  KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
 
  VS.          
 
  THE FEDERAL GOVERNMENT THROUGH THE MINISTRY OF
COMMUNICATIONS AND TRANSPORTS AND OTHER .
ORDINARY MERCANTILE TRAIL
FILE NUMBER : 270/2007

FOURTH DISTRICT JUDGE IN CIVIL MATTERS FOR THE FEDERAL DISTRICT
          (1) EDGAR AGUILETA GUTIÉRREZ, in representation of KANSAS CITY
SOUTHERN DE MÉXICO, S.A. DE C.V., capacity which I request to be recognized in
terms of the public deed attached hereto as exhibit number 1), (2) GONZALO
MARTÍNEZ PUS, in representation of the MINISTRY OF COMMUNICATIONS AND TRANSPORT,
which capacity has been duly recognized to me in the procedure indicated in the
heading of this brief; (3) LAURA HERNÁNDEZ GONZÁLEZ, in representation of
FERROCARRIL MEXICANO, S.A. DE C.V., which capacity has been duly recognized to
me in the procedure indicated in the heading of this brief, (4) ARTURO GARCÍA
SANTAELLA, in representation of FERROSUR, S.A. DE C.V., which capacity has been
duly recognized to me in the procedure indicated in the heading of this brief,
(5) ARMANDO FAUSTO ORTEGA GÓMEZ and ALFREDO CASAR PÉREZ, in representation of
INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V., which capacity has
been duly recognized to me in the procedure indicated in the heading of this
brief, (6) ARMANDO FAUSTO ORTEGA GÓMEZ in representation of LÍNEAS FERROVIARIAS
DE MÉXICO, S.A. DE C.V., which capacity has been duly recognized to me in the
procedure indicated in the heading of this brief, (7) ALEJANDRO ARCHUNDIA
BECERRA, in representation of GRUPO CONDUMEX, S.A. DE C.V., which capacity has
been duly recognized to me in the procedure indicated in the heading of this
brief, (8) EDUARDO VALDÉS HERRERA, JOSÉ HEREDIA BRETÓN and ROBERTO SANGIACOMO
LORDA in representation of de SINCA INBURSA, S.A. DE C.V., SOCIEDAD DE
INVERSIONES DE CAPITALES, which capacity has been duly recognized to me in the
procedure indicated in the heading of this brief, (9) BLANCA RUTH MARTÍNEZ
REYES, in representation of BANCO INBURSA, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE,
GRUPO FINANCIERO INBURSA, which capacity has been duly recognized to me in the
procedure indicated in the heading of this brief, (10) RAÚL HUMBERTO ZEPEDA
RUIZ, in representation of GRUPO FINANCIERO INBURSA, S.A.B. DE C.V., which
capacity has been duly recognized to me in the procedure indicated in the
heading of this brief, (11) LAURA HERNÁNDEZ GONZÁLEZ, in representation of GRUPO
FERROVIARIO MEXICANO, S.A. DE C.V., which capacity has been duly recognized to
me in the procedure indicated in the heading of this brief, (12) ARMANDO FAUSTO
ORTEGA GÓMEZ, in representation of INFRAESTRUCTURA Y TRANSPORTES MÉXICO, S.A. DE
C.V., which capacity has been duly recognized to me in

 



--------------------------------------------------------------------------------



 



the procedure indicated in the heading of this brief, (13) MARCO ANTONIO SLIM
DOMIT in representation of GRUPO CARSO, S.A.B. DE C.V., which capacity has been
duly recognized to me in the procedure indicated in the heading of this brief,
(14) ALBERTO DE LA PARRA ZAVALA, in representation of GRUPO MÉXICO, S.A.B DE
C.V., which capacity has been duly recognized to me in the procedure indicated
in the heading of this brief, and (15) DOCTOR IGNACIO PÉREZ COLÍN, in
representation of the PUBLIC COMMERCE REGISTRY FOR THE FEDERAL DISTRICT, which
capacity has been duly recognized to me in the procedure indicated in the
heading of this brief, we hereby respectfully appear to state as follows:
          That through this brief and as it is the best interest of KANSAS CITY
SOUTHERN DE MÉXICO, S.A. DE C.V., I hereby appear to request the dismissal with
prejudice of the legal action perused against each and every one of the
defendants and, consequently express that I do not reserve any action or right
to exercise against them in connection with the causes of action stated in my
original complaint.
          As per the foregoing, in representation of THE MINISTRY OF
COMMUNICATIONS AND TRANSPORTS, FERROCARRIL MEXICANO, S.A. DE C.V., FERROSUR,
S.A. DE C.V., INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V., LÍNEAS
FERROVIARIAS DE MÉXICO, S.A. DE C.V., GRUPO CONDUMEX, S.A. DE C.V., SINCA
INBURSA, S.A. DE C.V., SOCIEDAD DE INVERSIONES DE CAPITALES, BANCO INBURSA,
S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO INBURSA, GRUPO FINANCIERO
INBURSA, S.A.B. DE C.V., GRUPO FERROVIARIO MEXICANO, S.A. DE C.V.,
INFRAESTRUCTURA Y TRANSPORTES MÉXICO, S.A. DE C.V., GRUPO CARSO, S.A.B. DE C.V.,
GRUPO MÉXICO, S.A.B DE C.V., and the PUBLIC REGISTRY OF COMMERCE FOR THE FEDERAL
DISTRICT, we hereby appear to express our total and absolute consent in
connection with the dismissal with prejudice of the action brought by KANSAS
CITY SOUTHERN DE MÉXICO, S.A. DE C.V. and expressly waive to any claim that we
may have against it in connection with the filing of the lawsuit, including
without limitation any claim for costs and expenses.
          In virtue of the foregoing, each and every one of the parties signing
this brief waives any right that may correspond to them and express that each
one shall cover their own costs and expenses incurred in connection with this
trial, therefore, we respectfully request to your Honor to declare this case as
totally and absolutely concluded and order that the documents submitted during
this trail shall be returned to each one of the parties, after a certified copy
of such documents is kept in the judicial files, for any legal purposes.
          In virtue of the foregoing;
          I respectfully request to YOUR HONOR:
          FIRST. To have KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., as
dismissing with prejudice the cause of action claimed against each and every one
of the

 



--------------------------------------------------------------------------------



 



defendants and, consequently, to expressly acknowledge that it reserves no claim
or right against any of them for the causes of action that motivated the filing
of the initial lawsuit.
SECOND. To have the SECRETARÍA DE COMUNICACIONES Y TRANSPORTES, FERROCARRIL
MEXICANO, S.A. DE C.V., FERROSUR, S.A. DE C.V., INFRAESTRUCTURA Y TRANSPORTES
FERROVIARIOS, S.A. DE C.V., LÍNEAS FERROVIARIAS DE MÉXICO, S.A. DE C.V., GRUPO
CONDUMEX, S.A. DE C.V., SINCA INBURSA, S.A. DE C.V., SOCIEDAD DE INVERSIONES DE
CAPITALES, BANCO INBURSA, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO
INBURSA, GRUPO FINANCIERO INBURSA, S.A.B. DE C.V., GRUPO FERROVIARIO MEXICANO,
S.A. DE C.V., INFRAESTRUCTURA Y TRANSPORTES MÉXICO, S.A. DE C.V., GRUPO CARSO,
S.A.B. DE C.V., GRUPO MÉXICO, S.A.B DE C.V., and the REGISTRO PÚBLICO DE
COMERCIO DEL DISTRITO FEDERAL, having granted their total and absolute consent
with the dismissal with prejudice formulated by KANSAS CITY SOUTHERN DE MÉXICO,
S.A. DE C.V. and expressly waiving any claim that they mat have against the
plaintiff with respect to the filing of the lawsuit, including, without
limitation, any claims for costs and expenses.
THIRD. Consider this brief as duly filed by each of us, waiving any rights that
we may have and stating that each of us will bear our own costs and expenses
originated by reason of this trial.
FOURTH. To declare this case and totally and absolutely concluded and to order
that the documents submitted by each of the parties during the trial are
returned to them, after a certified copy thereof has been kept in the judicial
record, for all legal purposes.

  (i)   México, Federal District, February 10th, 2010.

EDGAR AGUILETA GUTIÉRREZ
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
GONZALO MARTÍNEZ POUS
SECRETARÍA DE COMUNICACIONES Y TRANSPORTES
LAURA HERNÁNDEZ GONZÁLEZ
FERROCARRIL MEXICANO, S.A. DE C.V
ARTURO GARCÍA SANTAELLA
FERROSUR, S.A. DE C.V.
ARMANDO FAUSTO ORTEGA GÓMEZ
INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V.

 



--------------------------------------------------------------------------------



 



ALFREDO CASAR PÉREZ
INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V.
ARMANDO FAUSTO ORTEGA GÓMEZ
LÍNEAS FERROVIARIAS DE MÉXICO, S.A. DE C.V.
ALEJANDRO ARCHUNDIA BECERRA
GRUPO CONDUMEX, S.A. DE C.V.
EDUARDO VALDÉS HERRERA
SINCA INBURSA, S.A. DE C.V., SOCIEDAD DE INVERSIONES DE CAPITALES
JOSÉ HEREDIA BRETÓN
SINCA INBURSA, S.A. DE C.V., SOCIEDAD DE INVERSIONES DE CAPITALES
ROBERTO SANGIACOMO LORDA
SINCA INBURSA, S.A. DE C.V., SOCIEDAD DE INVERSIONES DE CAPITALES
BLANCA RUTH MARTÍNEZ REYES
BANCO INBURSA, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO INBURSA
RAÚL HUMBERTO ZEPEDA RUIZ
GRUPO FINANCIERO INBURSA, S.A.B. DE C.V.
LAURA HERNÁNDEZ GONZÁLEZ
GRUPO FERROVIARIO MEXICANO, S.A. DE C.V.
ARMANDO FAUSTO ORTEGA GÓMEZ
INFRAESTRUCTURA Y TRANSPORTES MÉXICO, S.A. DE C.V.
MARCO ANTONIO SLIM DOMIT
GRUPO CARSO, S.A.B. DE C.V.
ALBERTO DE LA PARRA ZAVALA
GRUPO MÉXICO, S.A.B DE C.V.
DOCTOR IGNACIO PÉREZ COLÍN
REGISTRO PÚBLICO DE COMERCIO DEL DISTRITO FEDERAL

 



--------------------------------------------------------------------------------



 



     
 
  MINERA MÉXICO, S.A. DE C.V.
 
  VS.                
 
  SECRETARÍA DE COMUNICACIONES Y
TRANSPORTES AND OTHERS.
ORDINARY CIVIL TRIAL
DOCKET NUMBER: 253/2009

THIRD DISTRICT JUDGE IN CIVIL MATTERS FOR THE FEDERAL DISTRICT
          (1) ARMANDO FAUSTO ORTEGA GÓMEZ, en in representation of MINERA
MÉXICO, S.A. DE C.V., which capacity has been duly recognized to me in the
procedure indicated in the heading of this brief, (2) ANTONIO BALDERAS CRUZ, in
representation of THE TESORERÍA DE LA FEDERACIÓN, which capacity has been duly
recognized to me in the procedure indicated in the heading of this brief, (3)
JUAN MANUEL ÁLVAREZ GONZÁLEZ, in representation of THE SECRETARÍA DE
COMUNICACIONES Y TRANSPORTES; (4) JORGE PÉREZ HERNÁNDEZ, in representation of
FERROCARRILES NACIONALES DE MÉXICO (EN LIQUIDACIÓN), which capacity has been
duly recognized to me in the procedure indicated in the heading of this brief, y
(5) JESÚS ÁNGEL GUERRA MÉNDEZ, in representation of KANSAS CITY SOUTHERN DE
MÉXICO, S.A. DE C.V., which capacity has been duly recognized to me in the
procedure indicated in the heading of this brief, we hereby respectfully appear
to state as follows:
          That through this brief and as it is the best interest of KANSAS CITY
SOUTHERN DE MÉXICO, S.A. DE C.V., I hereby appear to request the dismissal with
prejudice of the legal action perused against each and every one of the
defendants and, consequently express that I do not reserve any action or right
to exercise against them in connection with the causes of action stated in my
original complaint, including those against who have not yet been served.
          As per the foregoing, in representation of TESORERÍA DE LA FEDERACIÓN,
the SECRETARÍA DE COMUNICACIONES Y TRANSPORTES, FERROCARRILES NACIONALES DE
MÉXICO and KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., we hereby appear to
express our total and absolute consent in connection with the dismissal with
prejudice of the action brought by MINERA MÉXICO, S.A. DE C.V. and expressly
waive to any claim that we may have against it in connection with the filing of
the lawsuit, including without limitation any claim for costs and expenses.
          In virtue of the foregoing, each and every one of the parties signing
this brief waives any right that may correspond to them and express that each
one shall cover their own costs and expenses incurred in connection with this
trial, therefore, we respectfully request to

 



--------------------------------------------------------------------------------



 



your Honor to declare this case as totally and absolutely concluded and order
that the documents submitted during this trail shall be returned to each one of
the parties, after a certified copy of such documents is kept in the judicial
files, for any legal purposes.
          In virtue of the foregoing;
I respectfully request to YOUR HONOR:
          FIRST. To have MINERA MÉXICO, S.A. DE C.V., as dismissing with
prejudice the cause of action claimed against each and every one of the
defendants and, consequently, to expressly acknowledge that it reserves no claim
or right against any of them for the causes of action that motivated the filing
of the initial lawsuit.
SEGUNDO. To have the TESORERÍA DE LA FEDERACIÓN, la SECRETARÍA DE COMUNICACIONES
Y TRANSPORTES, FERROCARRILES NACIONALES DE MÉXICO and KANSAS CITY SOUTHERN DE
MÉXICO, S.A. DE C.V.,, having granted their total and absolute consent with the
dismissal with prejudice formulated by MINERA MÉXICO, S.A. DE C.V., and
expressly waiving any claim that they mat have against the plaintiff with
respect to the filing of the lawsuit, including, without limitation, any claims
for costs and expenses.
THIRD. Consider this brief as duly filed by each of us, waiving any rights that
we may have and stating that each of us will bear our own costs and expenses
originated by reason of this trial.
FOURTH. To declare this case and totally and absolutely concluded and to order
that the documents submitted by each of the parties during the trial are
returned to them, after a certified copy thereof has been kept in the judicial
record, for all legal purposes.

  (ii)   México, Federal District, February 10th, 2010.

ARMANDO FAUSTO ORTEGA GÓMEZ
MINERA MÉXICO, S.A. DE C.V.
ANTONIO BALDERAS CRUZ
TESORERÍA DE LA FEDERACIÓN
JUAN MANUEL ÁLVAREZ GONZÁLEZ

 



--------------------------------------------------------------------------------



 



SECRETARÍA DE COMUNICACIONES Y TRANSPORTES
JORGE PÉREZ HERNÁNDEZ
FERROCARRILES NACIONALES DE MÉXICO
JESÚS ÁNGEL GUERRA MÉNDEZ
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.

 



--------------------------------------------------------------------------------



 



[English Translation of Original Spanish Document]
Exhibit I
     Mexico, Federal District February [*], 2010
Carso Companies (as such term is defined hereinafter)
Dear Gentlemen,
          We make reference to the ordinary mercantile trial with file number
270/2007 followed before the Fourth District Court in Civil Matters in Mexico,
Federal District in which Kansas City Southern de México, S.A. de C.V.
(“Kansas”) act as plaintiff and certain of the Grupo Mexico Companies (as such
term is defined hereinafter); Grupo Condumex, S.A. de C.V.; SINCA Inbursa, S.A.
de C.V., Sociedad de Inversiones de Capitales; Banco Inbursa, S.A., Institución
de Banca Múltiple, Grupo Financiero Inbursa; Grupo Financiero Inbursa, S.A.B. de
C.V. y Grupo Carso, S.A.B. de C.V. among others, as defendants (collectively the
“Carso Companies”) (the “Existing Procedure”).
          On this same date, Kansas on the one hand and Ferrocarril Mexicano,
S.A. de C.V. (“Ferromex”), Ferrosur, S.A. de C.V. (“Ferrosur”), Minera México,
S.A. de C.V., Infraestructura y Transportes Ferroviarios, S.A. de C.V.,
Infraestructura y Transportes México, S.A. de C.V., Líneas Ferroviarias de
México, S.A. de C.V., Grupo Ferroviario Mexicano, S.A. de C.V., y Grupo México,
S.A.B., de C.V., on the other (collectively, the “Grupo México Companies”), have
entered in to a Settlement Agreement, (the “Settlement Agreement”), by means of
which among other things definitely extinguish the Existing Procedure, and agree
that Kansas will submit certain consents with the procedures conducted before
the Federal Antitrust Commission (“Comisión Federal de Competencia”) related to
or linked with the merger between Ferromex and Ferrosur, same as the ones listed
in Annex A hereof (the “CFC Procedures”).
          The purpose of this document is to document our mutual consent
regarding the termination and definitive extinction of the Existing Procedure,
in connection with Kansas and the Carso Companies; in this sense, through their
signature of this document it will be understood for all legal effects that the
Existing Procedure have been terminated by mutual consent between Kansas and the
Carso Companies. In addition, this document governs certain aspects of the CFC
Procedures between Kansas and the Carso Companies. Upon the signature of the
Carso Companies of this document, the terms and conditions of the agreements
between the Carso Companies and Kansas in connection to the Existing Procedure
and the CFC Procedures are the following:
Clause Twenty. Termination of Disputes of the Existing Procedure. Kansas and the
Carso Companies acknowledge and agree that any disputes, controversies, actions,
rights and/or obligations that currently exist in relation to the facts
underlining the Existing Procedure, are definitively concluded by means of this
instrument (the “Disputes”).
Clause Twenty-one. Settlements and Releases in Connection with the Disputes and
the Existing Procedure. Kansas releases the Carso Companies and the Carso
Companies

 



--------------------------------------------------------------------------------



 



release Kansas, from any liability, obligation and/or Claim arising out of or
directly related to, any Dispute, the Settlement Procedures and the CFC
Procedures, without reserving any right or claim to that effect. This release
dose not include a release form any of the events that occurred after the
execution of this instrument.
Clause Twenty-two. Acts of Completion. Kansas and the Carso Companies in this
act shall desist form any claim, action, appeal or procedure in connection with
the Disputes, including, without limitation, the Existing Procedure. Kansas and
the Carso Companies agree to ratify the withdrawal before a notary public, and
if necessary, before the corresponding judicial authorities. A copy of this
document may be submitted by Kansa and/or the Carso Companies before the
relevant judicial authorities.
Clause Twenty-three. Waiver of Rights and Actions. Kansas and the Carso
Companies in this act expressly waive and irrevocably and definitively conclude:
any rights, actions, claims, proceedings, suites, appeals and in general, any
other obligation of any kind and before any governmental authority in connection
with the Disputes and/or with the purpose or facts directly related with to
them, including, without limitation, any judicial, administrative decision or
otherwise;
any rights arising form an action, event, circumstance or act done by the
parties in connection with the proceedings related to the Disputes and/or the
Existing Procedure, and/or
Any rights, actions, claims, proceedings, suites, criminal complaints, appeals
and in general, any other obligation of any other nature and before any other
governmental authority in connection with any cause, fact, act, omission,
statement and/or proceeding of any nature occurred prior to the date of this
instrument with respect to the Disputes.
Clause Twenty-four. Waiver of Future Proceedings. Kansas, on the one hand, and
the Carso Companies, on the other, mutually agree to not initiate any
proceeding, whether judicial, administrative, arbitratal or of any other nature
(including criminal complaints), in the future against, or that in any way may
affect the other party based on any acts, actions or omissions that occurred
prior to the date hereof, related to or arising form the Disputes and the issues
or facts relating thereto, including, without limitation, any decision whether
judicial, administrative or of any other nature.
Clause Twenty-five. Absence of Obligations. Kansas in this act expressly
recognizes that the Carso Companies are not part of the Settlement Agreement and
that the same do not undertake obligations under that agreement. The Carso
Companies recognize that the termination or results of the CFC Procedures are
not Kansas responsibility or obligation. The obligations and rights between
Kansas and the Carso Parties are limited to the provisions of this document.

 



--------------------------------------------------------------------------------



 



Clause Twenty-six. Certain Indemnities. Kansas, on one hand, and the Carso
Companies, on the other, in this act agree to indemnify each other from any
claim, expense, damage, claim, cost and/or complaint that an affiliate, employee
or officer of a party brings against the other (or its affiliates, employees or
officers) related to the Disputes, the Existing Procedure, the CFC Procedures
and/or this document.
Clause Twenty-seven. Acknowledgments. Kansas, on one hand, and the Carso
Companies, on the other hand, hereby declare that the execution of this document
has not caused them any damage neither in the context f the Disputes and/or the
Existing Procedure.
Clause Twenty-eight. Jurisdiction. This document has the nature of a settlement
between Kansas and the Carso Companies in relation with the Disputes and the
Existing Procedure. In the interpretation and execution of this instrument,
Kansas and the Carso Companies are subject to the jurisdiction of the relevant
federal laws and courts of Mexico, Federal District, hereby waiving to any other
jurisdiction which could correspond to them by reason of their domicile or
otherwise.
          By the signature of a legal representative dully authorized below, the
Carso Companies express their consent with this document.

              Sincerely,

Kansas City Southern de México, S.A. de C.V.
          By: José Guillermo Zozaya Délano            President and Executive
Representative               

Consent and agreement of the Carso Companies:

     
 
   
By: [*]
Grupo Condumex, S.A. de C.V.
  By: [*]
SINCA Inbursa, S.A. de C.V., Sociedad de
Inversiones de Capitales
 
   
 
   
By: [*]
Banco Inbursa, S.A., Institución de Banca Múltiple, Grupo Financiero Inbursa
  By: [*]
Grupo Financiero Inbursa, S.A.B. de C.V.
 
   
 
   
By: [*]
Grupo Carso, S.A.B. de C.V.
   

 



--------------------------------------------------------------------------------



 



Exhibit A
Procedures Conducted Before the Federal Antitrust Commission (“Comisión Federal
de Competencia”)

•   File CNT-132-2005 and ACCUMULATED, conducted before the Federal Antitrust
Commission (“CFC”), by reason of the acquisition of Ferrosur by Infraestructura
y Transportes Ferroviarios, S.A. de C.V. (“ITF”) and Líneas Ferroviarias de
México, S.A. de C.V. (“LFM”).

•   File RA-21-2006 and ACCUMULATED, conducted by the CFC in connection with the
administrative appeal filed against the decision issued in file CNT-132-2005 AND
ACCUMULATED, concluded by ruling dated November 8, 2006.

•   Annulment Trail number 3825/07-17-05-8, commenced by ITF and Infraestructura
y Transportes México, S.A. de C.V. (“ITM”) against the resolution dated
November 8, 2006. It is pending resolution before the High Chambers of the
Federal Court of Fiscal and Administrative Justice.

•   Appeal under file number RA 63/2010, before the First Auxiliary Court for
the First Region, filed in connection to the Amparo Trail number 1095/2009,
sponsored by Sinca Inbursa S.A de C.V., sociedad de Inversión de Capitales, in
its capacity as third party in the procedure of merger notification CNT-132-2005
and Accumulated.

•   File IO-02-2006 conducted by the CFC in connection with the investigation of
alleged absolute monopolistic practices, concluded by ruling dated January 22,
2009.

•   File RA-08-2009 and ACCUMULATED, conducted by the CFC in connection with the
administrative appeal filed against the decision issued on file IO-02-2006,
concluded by ruling dated June 9, 2009.

•   Amparo Trail number 887/2009-III, promoted by Grupo México, S.A.B. de C.V.
(“GMéxico”) and others, against resolution dated June 9 issued by the CFC in
file RA-08-2009 AND ACCUMULATED, filed before the Sixth District Court.

•   Administrative Appeal number RA 330/2009 filed by GMéxico and others against
the incidental ruling of June 15, 2009 in amapro file number 887/2009-III,
before the Thirteenth Collegiate Administrative Court.

 